EXHIBIT Supplemental Financial Information December 31, 2007 (Unaudited) Table of Contents Page No. Corporate Profile 1 Statements of Consolidated Income 2 Consolidated Balance Sheets 3 Statements of Consolidated Income at Prorata Share 4 Consolidated Balance Sheets at Prorata Share 5 Summary Operating Data 6 - 8 Funds from Operations Dividends General and Administrative Expenses Net Operating Income Quarterly Same Property NOI Growth Rentals Interest Expense Fee Income From Joint Ventures Property Joint Venture Reporting 9 - 12 Financial Statements of Unconsolidated Joint Ventures at 100% Financial Statements of Unconsolidated Joint Ventures at Prorata Share Investments in Real Estate Joint Ventures Mortgage Debt Information for Real Estate Joint Ventures Summary Balance Sheet Information 13 Common Share Data Capitalization Capital Availability Credit Ratings Debt Information 14 - 15 Outstanding Balance Summary Fixed vs Variable Rate Debt Secured vs Unsecured Debt Coverage Ratios Weighted Average Interest Rates Schedule of Maturities Other Information 16 - 17 Tenant Diversification Lease Expirations Leasing Production Average Minimum Rent per Square Foot Occupancy Property Information 18 - 39 Property Investment Summary Acquisition Summary Disposition Summary New Development Summary Total Operating Income at Prorata Share by Geographic Region Average Base Rents by CBSA Property Listing This supplemental financial information package contains historical information of the Company. Certain information contained in this Supplemental Financial Information package includes certain forward-looking statements reflecting Weingarten Realty Investors’ expectations in the near term that involve a number of risks and uncertainties; however, many factors may materially affect the actual results, including demand for our properties, changes in rental and occupancy rates, changes in property operating costs, interest rate fluctuations, and changes in local and general economic conditions.Accordingly, there is no assurance that WRI’s expectations will be realized. Corporate Profile Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of December 31, 2007, we owned or operated under long-term leases, interests in383 developed income-producing properties and 32 properties that are in various stages of development (including 8 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 335 shopping centers, 77 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 50.5 million square feet of leasable area.Our properties were 94.4% leased as of December 31, 2007, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Seattle, WA Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF Page 1 Weingarten Realty Investors Consolidated Statements of Income (in thousands, except per share amounts) (as reported) Three Months Ended December 31, Twelve Months Ended December 31, 2007 2006 2007 2006 2005 2004 2003 Revenues: Rentals $ 150,812 $ 138,515 $ 585,702 $ 531,353 $ 481,628 $ 432,936 $ 355,117 Other 3,592 2,201 13,352 6,841 6,228 8,208 6,640 Total 154,404 140,716 599,054 538,194 487,856 441,144 361,757 Expenses: Depreciation and amortization 33,888 31,863 131,708 121,471 110,956 98,727 78,139 Operating 30,090 26,741 106,259 88,018 73,218 68,640 56,032 Ad valorem taxes 15,500 13,483 68,560 62,652 56,181 49,712 40,508 General and administrative 7,329 7,301 26,979 23,801 17,379 16,122 13,820 Impairment loss 3,200 Total 86,807 79,388 333,506 295,942 257,734 236,401 188,499 Operating Income 67,597 61,328 265,548 242,252 230,122 204,743 173,258 Interest Expense (38,646 ) (39,664 ) (148,829 ) (145,374 ) (129,160 ) (116,142 ) (90,214 ) Interest and Other Income 1,648 4,226 8,486 9,044 2,860 1,389 1,562 Loss on Redemption of Preferred Shares (3,566 ) (2,739 ) Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (a) 7,340 3,789 19,853 14,655 6,610 5,384 4,681 Income Allocated to Minority Interests (2,559 ) (1,437 ) (10,237 ) (6,414 ) (6,060 ) (4,928 ) (2,723 ) Gain (Loss) on Sale of Properties 1,076 (4,481 ) 4,086 22,493 22,306 1,562 667 Gain on Land and Merchant Development Sales 8,235 986 16,385 7,166 804 (Provision) Benefit for Income Taxes (2,140 ) 35 (4,073 ) (1,366 ) Income From Continuing Operations 42,551 24,782 151,219 142,456 127,482 88,442 84,492 Operating Income From Discontinued Operations 66 2,690 3,139 17,060 26,712 28,056 25,751 Gain on Sale of Properties From Discontinued Operations 23,975 26,914 83,659 145,494 65,459 24,883 6,037 Income From Discontinued Operations 24,041 29,604 86,798 162,554 92,171 52,939 31,788 Net Income 66,592 54,386 238,017 305,010 219,653 141,381 116,280 Preferred Share Dividends (8,890 ) (2,525 ) (25,375 ) (10,101 ) (10,101 ) (7,470 ) (15,912 ) Redemption Cost of Series A Preferred Shares (2,488 ) Net Income Available to Common Shareholders $ 57,702 $ 51,861 $ 212,642 $ 294,909 $ 209,552 $ 133,911 $ 97,880 Net Income Per Common Share - Basic $ 0.68 $ 0.61 $ 2.49 $ 3.36 $ 2.35 $ 1.55 $ 1.24 Net Income Per Common Share - Diluted $ 0.67 $ 0.59 $ 2.44 $ 3.27 $ 2.31 $ 1.54 $ 1.24 (a)See Page10 for the Company's prorata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Page 2 Weingarten Realty Investors Consolidated Balance Sheets (in thousands, except per share amounts) (as reported) December 31, 2007 2006 ASSETS Property $ 4,972,344 $ 4,445,888 Accumulated Depreciation (774,321 ) (707,005 ) Property, net 4,198,023 3,738,883 Investment in Real Estate Joint Ventures and Partnerships (a) 300,756 203,839 Total 4,498,779 3,942,722 Notes Receivable from Real Estate Joint Ventures and Partnerships 81,818 3,971 Unamortized Debt and Lease Costs 114,969 112,873 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $8,721 in 2007 and $5,995 in 2006) 94,607 78,893 Cash and Cash Equivalents 65,777 71,003 Restricted Deposits and Mortgage Escrows 38,884 94,466 Other 98,509 69,959 Total $ 4,993,343 $ 4,373,887 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 3,165,059 $ 2,941,039 Accounts Payable and Accrued Expenses 155,137 132,821 Other 104,439 86,566 Total 3,424,635 3,160,426 Minority Interest 96,885 87,680 Commitments and Contingencies Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2007 and 2006;liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2007 and 2006;liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 80 shares issued and outstanding in 2007; liquidation preference $200,000 2 Variable-rate Series G cumulative redeemable preferred shares of beneficial interest, 80 shares issued and outstanding in 2007; liquidation preference $200,000 2 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 85,146 in 2007 and 85,765 in 2006 (b) 2,524 2,582 Accumulated Additional Paid-In Capital 1,442,027 1,136,481 Net Income in Excess of (Less Than) Accumulated Dividends 42,739 (786 ) Accumulated Other Comprehensive Loss (15,475 ) (12,500 ) Shareholders' Equity 1,471,823 1,125,781 Total $ 4,993,343 $ 4,373,887 (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page10 for additional information. (b)This includes 1.4 million of treasury shares at December 31, 2007. Page 3 Weingarten Realty Investors Consolidated Statements of Income at Prorata Share (in thousands, except per share amounts) Three Months Ended December 31, Twelve Months Ended December 31, 2007 2006 2007 2006 2005 2004 2003 Revenues: Rentals $ 159,953 $ 142,275 $ 617,618 $ 541,260 $ 486,605 $ 435,215 $ 356,133 Other 3,985 2,308 13,811 7,626 6,404 7,968 6,820 Total 163,938 144,583 631,429 548,886 493,009 443,183 362,953 Expenses: Depreciation and amortization 37,099 32,692 140,322 123,181 111,208 98,620 76,664 Operating 31,113 26,584 108,833 88,307 73,161 68,656 55,992 Ad valorem taxes 16,333 13,633 72,044 63,292 56,598 49,856 40,740 General and administrative 7,434 7,365 27,180 23,902 17,436 16,125 13,821 Impairment loss 3,200 Total 91,979 80,274 348,379 298,682 258,403 236,457 187,217 Operating Income 71,959 64,309 283,050 250,204 234,606 206,726 175,736 Interest Expense (39,205 ) (40,279 ) (153,577 ) (146,150 ) (128,270 ) (114,485 ) (89,917 ) Interest and Other Income 2,532 4,921 12,543 10,686 3,635 2,553 3,615 Loss on Redemption of Preferred Shares (3,566 ) (2,739 ) Income Allocated to Minority Interests (1,678 ) (1,330 ) (5,155 ) (5,453 ) (5,218 ) (3,990 ) (3,236 ) Gain (Loss) on Sale of Properties 3,248 (4,483 ) 6,255 26,549 22,102 1,460 1,186 Gain on Land and Merchant Development Sales 7,823 1,678 15,973 8,274 889 (Provision ) Benefit for Income Taxes (2,141 ) 35 (4,076 ) (1,366 ) Income From Continuing Operations 42,538 24,851 155,013 142,744 127,744 88,698 84,645 Operating Income From Discontinued Operations 66 2,608 3,125 16,759 26,450 27,800 25,597 Gain on Sale of Properties From Discontinued Operations 23,988 26,927 79,879 145,507 65,459 24,883 6,038 Income From Discontinued Operations 24,054 29,535 83,004 162,266 91,909 52,683 31,635 Net Income 66,592 54,386 238,017 305,010 219,653 141,381 116,280 Preferred Share Dividends (8,890 ) (2,525 ) (25,375 ) (10,101 ) (10,101 ) (7,470 ) (15,912 ) Redemption Cost of Series A Preferred Shares (2,488 ) Net Income Available to Common Shareholders $ 57,702 $ 51,861 $ 212,642 $ 294,909 $ 209,552 $ 133,911 $ 97,880 Net Income Per Common Share - Basic $ 0.68 $ 0.61 $ 2.49 $ 3.36 $ 2.35 $ 1.55 $ 1.24 Net Income Per Common Share - Diluted $ 0.67 $ 0.59 $ 2.44 $ 3.27 $ 2.31 $ 1.54 $ 1.24 Note: Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. The Consolidated Statements of Income at Prorata Share include the real estate operations of joint ventures and partnerships at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100%. Page 4 Weingarten Realty Investors Consolidated Balance Sheets at Prorata Share (in thousands, except per share amounts) December 31, 2007 2006 ASSETS Property $ 5,287,823 $ 4,610,751 Accumulated Depreciation (788,141 ) (707,289 ) Property, net 4,499,682 3,903,462 Notes Receivable from Real Estate Joint Ventures and Partnerships 88,804 54,125 Unamortized Debt and Lease Costs 130,255 118,377 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $10,055 in 2007 and $6,696 in 2006) 102,527 79,165 Cash and Cash Equivalents 71,550 84,092 Restricted Deposits and Mortgage Escrows 56,331 93,955 Other 143,960 73,995 Total $ 5,093,109 $ 4,407,171 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 3,242,349 $ 2,985,405 Accounts Payable and Accrued Expenses 166,694 132,845 Other 149,938 84,885 Total 3,558,981 3,203,135 Minority Interest 64,163 78,255 Commitments and Contingencies Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2007 and 2006; liquidation preference 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interests; 29 shares issued and outstanding in 2007 and 2006; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 80 shares issued and outstanding in 2007; liquidation preference $200,000 2 2 Variable-rate Series G cumulative redeemable preferred shares of beneficial interest, 80 shares issued and outstanding in 2007; liquidation preference $200,000 2 2 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 85,146 in 2007 and 85,765 in 2006 2,524 2,582 Accumulated Additional Paid-In Capital 1,442,027 1,136,481 Net Income in Excess of (Less Than) Accumulated Dividends 42,739 (786 ) Accumulated Other Comprehensive Loss (17,333 ) (12,500 ) Shareholders' Equity 1,469,965 1,125,781 Total $ 5,093,109 $ 4,407,171 Note: Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. The Consolidated Balance Sheets at Prorata Share include the real estate operations of joint ventures and partnerships at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100%. Page 5 Weingarten Realty Investors Summary Operating Data (in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Funds from Operations Numerator: Net income available to common shareholders $ 57,702 $ 51,861 $ 212,642 $ 294,909 Depreciation and amortization 32,923 32,204 129,946 126,713 Depreciation and amortization of unconsolidated real estate joint ventures and partnerships 3,765 1,751 11,204 5,079 Gain on sale of properties (25,065 ) (22,446 ) (83,907 ) (168,004 ) (Gain) Loss on sale of properties of unconsolidated real estate joint ventures and partnerships (2,171 ) 2 (2,169 ) (4,052 ) Funds from Operations - Basic 67,154 63,372 267,716 254,645 Funds from operations attributable to operatingpartnership units 1,096 1,330 4,407 5,453 Funds from Operations - Diluted $ 68,250 $ 64,702 $ 272,123 $ 260,098 Denominator: Weighted average shares outstanding - Basic 84,286 85,476 85,504 87,719 Effect of dilutive securities: Share options and awards 673 1,055 891 926 Operating partnership units 2,420 3,082 2,498 3,134 Weighted average shares outstanding - Diluted 87,379 89,613 88,893 91,779 Funds from Operations per Share - Basic $ 0.80 $ 0.74 $ 3.13 $ 2.90 Funds from Operations Per Share - Diluted $ 0.78 $ 0.72 $ 3.06 $ 2.83 Growth in Funds from Operations per Share - Diluted 8.3 % 8.1 % Dividends Common Dividends per Share $ 0.495 $ 0.465 $ 1.980 $ 1.860 Common Dividends Paid as a % of Funds from Operations 61.7 % 62.8 % 63.2 % 64.0 % General and Administrative Expenses * General and Administrative Expenses/Total Revenue 4.5 % 5.1 % 4.3 % 4.4 % General and Administrative Expenses/Total Assets before Depreciation 0.12 % 0.14 % 0.45 % 0.45 % Net Operating Income * Same Property NOI Growth: ** Retail 2.0 % 4.3 % 2.3 % 3.5 % Industrial 2.5 % 2.4 % 3.5 % 2.6 % Total 2.0 % 4.2 % 2.4 % 3.4 % * Includes the Company's share of unconsolidated real estate joint ventures and partnerships and excludes its partners' share of consolidated real estate joint ventures and partnerships ("Prorata Share"). **Same Property NOI Growth excludes the effect of lease cancellation income. The National Association of Real Estate Investment Trusts defines funds from operations as net income (loss) available to common shareholders computed in accordance with generally accepted accounting principles, excluding gains or losses from sales of real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition. Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs. FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. Page 6 Weingarten Realty Investors Same Property NOI Growth Eight Quarter History 4Q '07 3Q '07 2Q '07 1Q '07 4Q '06 3Q '06 2Q '06 1Q '06 GAAP Basis Retail 2.0 % 2.0 % 3.4 % 3.4 % 4.3 % 2.9 % 1.2 % 4.5 % Industrial 2.5 % 7.3 % 2.2 % 2.3 % 2.4 % -5.5 % 3.7 % 4.2 % Total 2.0 % 2.4 % 3.3 % 3.3 % 4.2 % 2.2 % 1.4 % 4.4 % Cash Basis Retail 3.2 % 2.5 % 3.2 % 3.2 % 3.4 % 2.8 % 2.4 % 4.6 % Industrial 3.4 % 9.1 % 2.5 % 2.5 % 1.4 % -5.0 % 4.4 % 5.2 % Total 3.2 % 3.1 % 3.1 % 3.1 % 3.3 % 2.2 % 2.6 % 4.6 % Notes: -Includes the Company's share of unconsolidated real estate joint ventures and partnerships and excludes its partner's share of consolidated real estate joint ventures and partnerships ("Prorata Share") -Same Property NOI Growth excludes the effect of lease cancellation income Page 7 Weingarten Realty Investors Summary Operating Data (continued) (in thousands) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Rentals Base minimum rent, net $ 116,089 $ 106,088 $ 448,813 $ 411,828 Straight line rent 2,519 2,483 9,560 7,287 Over/Under-market rentals, net 899 469 3,223 1,364 Percentage rent 1,833 1,801 6,485 6,019 Tenant reimbursements 29,472 27,674 117,621 104,855 Total $ 150,812 $ 138,515 $ 585,702 $ 531,353 Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Rentals (Prorata Share) Base minimum rent, net $ 122,761 $ 109,021 $ 472,281 $ 419,491 Straight line rent 2,908 2,676 10,742 7,863 Over/Under-market rentals, net 1,143 614 4,294 1,736 Percentage rent 1,917 1,828 6,552 6,178 Tenant reimbursements 31,224 28,136 123,749 105,992 Total $ 159,953 $ 142,275 $ 617,618 $ 541,260 Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Interest Expense (Prorata Share) Interest paid or accrued $ 48,039 $ 45,404 $ 186,737 $ 161,315 Over-market mortgage adjustment (1,613 ) (1,845 ) (6,813 ) (7,516 ) Gross interest expense 46,426 43,559 179,924 153,799 Less: Capitalized interest (7,221 ) (3,280 ) (26,347 ) (7,649 ) Interest expense, at prorata share $ 39,205 $ 40,279 $ 153,577 $ 146,150 Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Fee Income from Real Estate Joint Ventures and Partnerships Recurring $ 1,967 $ 1,139 $ 5,892 $ 2,093 Non-Recurring 517 276 2,312 407 Total $ 2,484 $ 1,415 $ 8,204 $ 2,500 December 31, 2007 2006 Property at Prorata Share Land $ 1,069,292 $ 910,240 Land held for development 62,034 20,078 Land under development 195,315 142,366 Buildings and improvements 3,743,971 3,446,226 Construction in-progress 217,211 91,841 Total $ 5,287,823 $ 4,610,751 Page 8 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% (in thousands) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues: $ 40,595 $ 23,766 $ 146,642 $ 65,002 Expenses: Depreciation and amortization 13,278 5,863 38,574 15,390 Interest 5,593 5,322 23,093 17,398 Operating 6,822 3,557 22,396 8,750 Ad valorem taxes 3,479 1,761 15,767 6,187 General and administrative 622 368 1,243 783 Total 29,794 16,871 101,073 48,508 Gain on land and merchant development sales 1,295 1,383 1,295 1,938 Gain (loss) on sale of properties 5,427 (2 ) 5,422 5,991 Net income $ 17,523 $ 8,276 $ 52,286 $ 24,423 December 31, 2007 2006 ASSETS Property $ 1,660,915 $ 1,123,600 Accumulated depreciation (71,998 ) (41,305 ) Property, net 1,588,917 1,082,295 Other assets 238,166 117,594 Total $ 1,827,083 $ 1,199,889 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 378,206 $ 327,460 Amounts payable to Weingarten Realty Investors 87,191 22,657 Other liabilities 138,150 39,154 Accumulated equity 1,223,536 810,618 Total $ 1,827,083 $ 1,199,889 Page 9 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Prorata Share (in thousands) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues: $ 12,068 $ 7,542 $ 44,298 $ 23,043 Expenses: Depreciation and amortization 3,765 1,751 11,204 5,079 Interest 1,595 1,543 6,951 5,166 Operating 1,965 1,135 6,517 3,132 Ad valorem taxes 1,077 530 4,623 2,121 General and administrative 194 104 413 292 Total 8,596 5,063 29,708 15,790 Gain on land and merchant development sales 647 692 647 1,108 Gain (loss) on sale of property 2,171 (2 ) 2,169 4,052 Net Income $ 6,290 $ 3,169 $ 17,406 $ 12,413 December 31, 2007 2006 ASSETS Property $ 456,007 $ 307,559 Accumulated Depreciation (26,604 ) (16,869 ) Property, net 429,403 290,690 Other Assets 89,310 39,949 Total $ 518,713 $ 330,639 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 115,967 $ 97,999 Amounts Payable to Weingarten Realty Investors 40,852 7,382 Accounts Payable and Accrued Expenses 53,315 10,118 Total 210,134 115,499 Accumulated Equity 308,579 215,140 Total $ 518,713 $ 330,639 Notes: The Consolidated Financial Statements at prorata share include only the real estate operations of joint ventures and partnerships at WRI's ownership percentages. Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 10 Weingarten Realty Investors Investment in Real Estate Joint Ventures & Partnerships December 31, 2007 (In Thousands) Weingarten Realty Joint Venture Partner Number of Properties Total GLA Total Assets Total Debt Ownership Interest Share of Debt Investment Balance Equity in Earnings of Unconsolidated JVs (1) TIAA Florida Retail LLC 7 1,261 $ 344,518 $ - 20.0 % $ - $ 65,830 $ 3,355 AEW SRP, LLC 9 895 195,025 105,481 25.0 % 26,370 19,004 2,525 Collins 8 1,095 138,845 12,201 50.0 % 6,100 47,933 3,099 AEW - Institutional Client 6 523 138,439 70,693 20.0 % 14,139 12,415 735 BIT Retail 3 715 - - 20.0 % - 29,634 (0 ) BIT Investment Thirty-Six, LP 12 4,068 238,700 25,123 20.0 % 5,025 34,735 1,159 Eagle AN, LP 7 2,050 51,707 36,202 20.0 % 7,240 - 59 Other 21 2,959 719,849 128,506 44.4 % 57,093 91,205 8,921 Total 73 13,566 $ 1,827,083 $ 378,206 26.5 % $ 115,967 $ 300,756 $ 19,853 Joint Venture Description RETAIL TIAA Florida Retail LLC Joint venture with an institutional partner, TIAA-CREF Global Real Estate. AEW SPR, LLC Retail joint venture with an institutional partner through AEW Capital Management Collins Primarily a development joint venture in the Texas Rio Grande valley AEW - Institutional Client Joint venture with an institutional partner through AEW Capital Management BIT Retail Retail joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust INDUSTRIAL BIT Investment Thirty-Six, LP Industrial joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust Eagle AN, LP Industrial joint venture with American National Insurance Company (1) Ties to consolidated income statement but differs from prorata income statement due to elimination of intercompany interest income/expense and management fees. Page 11 Weingarten Realty Investors Mortgage Debt Information in Real Estate Joint Ventures & Parnerships December 31, 2007 (In Thousands) Joint Venture Partner Number of Properties Mortgage Balance Average Interest Rate (1) Average Remaining Term (yrs) TIAA Florida Retail LLC 7 - - - AEW SRP, LLC 9 $ 105,481 5.7 % 8.0 Collins 8 12,201 6.0 % 13.5 AEW - Institutional Client 6 70,693 5.7 % 6.2 BIT Retail 3 - - - BIT Investment Thirty-Six, LP 12 25,123 6.4 % 3.8 Eagle AN, LP 7 36,202 8.1 % 2.7 Other 21 52,789 5.8 % 5.7 Total 73 $ 302,488 6.1 % 6.4 (1) All mortgages are fixed rate except for one of the "other" which has a variable rate mortgage ($3.4 million). Page 12 Weingarten Realty Investors Summary Balance Sheet Information (in thousands, except common share data and percentages) December 31, December 31, 2007 2006 Common Share Data Closing Market Price $ 31.44 $ 46.11 Dividend Yield 6.30 % 4.03 % 90-Day Average Trading Volume 468,050 340,616 Capitalization (As reported) Debt $ 3,165,059 $ 2,941,039 Preferred Shares 547,500 147,500 Common Shares at Market(1) 2,633,917 3,954,624 Operating Partnership Units at Market 75,959 138,745 Total Market Capitalization $ 6,422,435 $ 7,181,908 Debt to Total Market Capitalization 49.3 % 41.0 % Capitalization (Prorata) Debt $ 3,242,349 $ 2,985,405 Preferred Shares 547,500 147,500 Common Shares at Market(1) 2,633,917 3,954,624 Operating Partnership Units at Market 75,959 138,745 Total Market Capitalization $ 6,499,725 $ 7,226,274 Debt to Total Market Capitalization 49.9 % 41.3 % Capital Availability Unused Portion of $evolver $ 310,793 $ 371,923 Shelf Registration - $1 Billion Effective April 2003 85,430 85,430 Shelf Registration - $1.5 Billion Effective September 2004 1,300,000 1,500,000 Shelf Registration - $50 Million Effective September 2004 50,000 50,000 Total $ 1,746,223 $ 2,007,353 Credit Ratings S&P Moody's Senior Debt BBB+ Baa1 Preferred Shares BBB Baa2 (1) Excludes 1.4 million shares of Treasury Stock held by WRI at 12/31/07 which were subsequently retired on January 11, 2008. Page 13 Weingarten Realty Investors Debt Information (in thousands, except percentages) 4th Quarter 4th Quarter December 31, Weighted December 31, Weighted 2007 Average Rate 2006 Average Rate Outstanding Balance Summary (1) Mortgage Debt $ 1,035,578 7.19 % $ 994,025 7.29 % 7% 2011 Bonds 200,000 7.00 % 200,000 7.00 % 3.95% Convertible Bonds (2) 575,000 3.95 % 575,000 3.95 % Unsecured Notes Payable 1,065,867 5.87 % 1,119,867 5.85 % Revolving Credit Agreements (3) 255,000 5.54 % 18,000 5.97 % Industrial Revenue Bonds 3,889 4.92 % 4,422 5.36 % Obligations under Capital Leases 29,725 6.22 % 29,725 6.00 % Total Debt - As Reported 3,165,059 6.08 % 2,941,039 6.09 % Less: Minority Partners' Interests (38,677 ) (53,633 ) Plus: WRI Share of Unconsolidated Joint Ventures 115,967 97,999 Total Debt - Prorata Share $ 3,242,349 6.06 % $ 2,985,405 6.10 % December 31, December 31, 2007 % of Total 2006 % of Total Fixed vs Variable Rate Debt (at Prorata Share) (includes the effect of interest rate swaps) Fixed-rate debt $ 2,919,947 90.1 % $ 2,869,461 96.1 % Variable-rate debt 322,402 9.9 % 115,944 3.9 % Total $ 3,242,349 100.0 % $ 2,985,405 100.0 % Secured vs Unsecured Debt (at Prorata Share) Secured Debt $ 1,146,843 35.4 % $ 1,075,189 36.0 % Unsecured Debt 2,095,506 64.6 % 1,910,216 64.0 % Total $ 3,242,349 100.0 % $ 2,985,405 100.0 % Coverage Ratios (at Prorata Share trailing 4 quarters) Fixed Charge Coverage 2.07 x 2.37 x Interest Coverage 2.29 x 2.45 x Debt Service Coverage 2.24 x 2.41 x As Prorata Reported Share Weighted Average Interest Rates (1) Three months ended 12/31/07 6.08 % 6.06 % Twelve months ended 12/31/07 6.08 % 6.07 % Twelve months ended 12/31/06 6.23 % 6.26 % (1) Weighted average interest rates exclude the effects of FAS 141 and loan costs related to financing. (2) The convertible bonds mature August 1, 2026 with a call option anytime after August 2011 and an initial conversion price of $49.075 per share. (3) Weighted average revolving interest rate excluding the effect of the commitment fee was 5.23% in fourth quarter 2007 and 5.63% in fourth quarter 2006. Page 14 Weingarten Realty Investors Debt Information (in thousands, except percentages) Schedule of Maturities at December 31, 2007 As Reported Prorata Share Maturities Rate(7) Maturities Rate(7) Floating Rate Fixed Rate 2008 (1) (2) (3) 254,509 6.60 % 256,707 6.58 % 4,943 251,764 2009 113,506 6.59 % 113,280 6.57 % 9,795 103,485 2010 119,183 6.54 % 127,971 6.50 % 745 127,226 2011 (4) 890,314 4.95 % 885,326 4.94 % 488 884,838 2012 333,112 5.57 % 321,400 5.53 % 679 320,721 2013 283,412 5.69 % 279,347 5.63 % 841 278,506 2014 373,787 5.38 % 386,404 5.38 % 3,102 383,302 2015 200,596 6.04 % 209,821 5.60 % 1,124 208,697 2016 142,667 5.95 % 172,864 5.59 % 1,296 171,568 2017 28,779 5.58 % 33,523 5.51 % 1,456 32,067 Thereafter 119,837 6.90 % 150,323 6.04 % 30,792 119,531 Subtotal 2,859,702 2,936,966 55,261 2,881,705 Revolvers (5) 255,000 6.06 % 255,000 6.06 % 255,000 Other (6) 50,357 50,383 50,383 Swap Maturities: 2014 50,000 (50,000 ) 2029 (37,859 ) 37,859 Total $ 3,165,059 6.08 % $ 3,242,349 6.07 % $ 322,402 $ 2,919,947 (1) Includes $2.7 million of amortizing industrial revenue bonds with a final maturity date of 2015 that are currently callable by the lender. (2) Includes $25 million of MTN's maturing 2028 with 10, 12 and 20 year put options. (3) Includes prepayment of $121.8 million mortgage. (4) Includes $575 million of Convertible debt maturing in 2026 with a 5 year call option. (5) Includes the effect of the commitment fee. (6) Other includes capital leases, FAS 141 adjustment and market value of swaps. (7) Interest rates exclude the effects of FAS 141 and loan costs related to financing. Page 15 Weingarten Realty Investors Tenant Diversification by Percent of Rental Revenues at Prorata Share (in thousands, except percentages and # of units) % of Prorata # of Units Rental Square Rank Tenant Name DBA’s Revenue Feet 1 THE KROGER CO. Kroger, Smith Food, Ralphs, Fry's Food, King Soopers 31 2.65 % 1,764 2 T.J.X. COMPANIES, INC. T.J. Maxx, Marshalls, Home Goods 32 1.65 % 833 3 SAFEWAY, INC. Safeway, Randalls, Von's 20 1.42 % 989 4 ROSS STORES, INC. Ross Dress for Less 30 1.41 % 693 5 PUBLIX SUPER MARKETS, INC. 21 1.21 % 734 6 HOME DEPOT, INC. 7 1.13 % 806 7 OFFICE DEPOT, INC. 25 0.99 % 502 8 BLOCKBUSTER VIDEO 53 0.93 % 273 9 BARNES & NOBLE INC. Barnes & Noble, Bookstop Booksellers 12 0.90 % 283 10 GAP, INC. Gap, Old Navy, Banana Republic 20 0.89 % 324 11 CIRCUIT CITY 9 0.88 % 324 12 PETSMART, INC. 17 0.80 % 326 13 PETCO ANIMAL SUPPLIES, INC. 23 0.77 % 264 14 H E BUTT GROCERY 6 0.74 % 385 15 OFFICE MAX INC. 12 0.63 % 269 16 HARRIS TEETER 6 0.58 % 287 17 DOLLAR TREE STORES, INC. Dollar Tree, Greenbacks 30 0.57 % 301 18 LINENS 'N THINGS, INC. 10 0.57 % 251 19 BED BATH & BEYOND, INC. 16 0.57 % 303 20 RALEY'S Raley's Bel Air Markets 6 0.56 % 331 21 STAPLES 11 0.55 % 258 22 BEST BUY, INC. 10 0.55 % 227 23 ACADEMY SPORTS & OUTDOORS 5 0.53 % 567 24 TOYS 'R' US 9 0.52 % 312 25 STAGE STORES Beall's, Palais Royal, Stages 20 0.50 % 436 Total 441 22.50 % 12,042 Page 16 Weingarten Realty Investors Leasing Information (in thousands, except percentages and # of units and leases, prorata share) Lease Expirations Shopping Center Industrial Total Percentage of Percentage of Percentage of Prorata Prorata Prorata Year Expiring Sq. Ft. Revenue Sq. Ft. Revenue Sq. Ft. Revenue 2008 8.38 % 8.39 % 17.88 % 19.23 % 10.68 % 9.60 % 2009 12.09 % 12.34 % 18.76 % 18.25 % 13.70 % 13.00 % 2010 13.40 % 14.85 % 16.99 % 17.92 % 14.26 % 15.19 % 2011 13.43 % 14.27 % 10.18 % 11.55 % 12.63 % 13.96 % 2012 11.69 % 12.81 % 16.08 % 15.27 % 12.75 % 13.08 % 2013-2017 25.27 % 24.59 % 19.76 % 17.50 % 23.91 % 23.79 % 2018-2027 14.87 % 12.01 % 0.35 % 0.29 % 11.42 % 10.72 % Leasing Production - New Leases and Renewals Number Increase of Leases Square Feet in Base Rent Three Months Ended December 31, 2007 Retail 264 921 11.4 % Industrial 49 758 9.8 % Total 313 1,679 11.1 % Three Months Ended December 31, 2006 Retail 234 1,029 9.8 % Industrial 49 544 0.6 % Total 283 1,573 8.2 % Twelve Months Ended December 31, 2007 Retail 1,048 4,142 11.3 % Industrial 213 2,865 6.0 % Total 1,261 7,007 10.3 % Twelve Months Ended December 31, 2006 Retail 1,060 3,794 8.6 % Industrial 204 2,313 2.5 % Total 1,264 6,107 7.5 % Average Minimum Rent per Square Foot Quarter Ended December 31, September 30, June 30, March 31, December 31, 2007 2007 2007 2007 2006 Retail $ 12.57 $ 12.37 $ 12.29 $ 12.14 $ 12.12 Industrial $ 4.86 $ 4.90 $ 4.85 $ 4.98 $ 4.91 Occupancy Quarter Ended December 31, September 30, June 30, March 31, December 31, 2007 2007 2007 2007 2006 Shopping Center Portfolio 95.1 % 95.2 % 95.6 % 95.4 % 95.0 % Industrial Portfolio 92.0 % 94.5 % 94.6 % 90.8 % 91.2 % Total Portfolio 94.4 % 95.1 % 95.3 % 94.4 % 94.1 % Note:A space is considered occupied upon execution of a lease agreement. Page 17 Weingarten Realty Investors Property Information (in thousands at prorata share) Property Investment Summary New Major All Acquisitions Development Repairs Other Total Twelve Months Ended 12/31/2007 $ 565,427 $ 218,239 $ 18,236 $ 64,035 $ 865,938 Year Ended 12/31/2006 602,987 166,999 14,338 32,757 817,081 Year Ended 12/31/2005 358,990 33,171 12,858 36,791 441,810 Year Ended 12/31/2004 511,245 37,836 12,265 41,983 603,329 Year Ended 12/31/2003 413,796 64,011 11,754 39,062 528,623 Page 18 Weingarten Realty Investors Acquisition Summary (in thousands at prorata share) Sq. Ft. of Bldg. Area Date Total Center City/State at 100% Acquired Investment Yield Wholly-Owned Acquisitions Shopping Centers Scottsdale Horizon Scottsdale, AZ 10 01/22/07 Entrada De Oro Tucson, AZ 89 01/22/07 Oracle Crossings Tucson, AZ 254 01/22/07 Oracle Wetmore Tucson, AZ 287 01/22/07 Cherokee Plaza Atlanta, GA 99 01/25/07 Shoppes at Bears Path Tucson, AZ 44 03/13/07 Madera Village Tucson, AZ 97 03/13/07 Oak Grove Market Center Portland, OR 97 06/15/07 Perimeter Village Atlanta, GA 388 07/03/07 Burbank Station Burbank, IL 303 07/03/07 Countryside Centre Clearwater, FL 243 07/06/07 Stella Link Shopping Center Houston, TX 29 08/21/07 The Shoppes at South Semoran Orlando, FL 102 09/07/07 Tropicana Beltway Center Las Vegas, NV 246 12/01/07 2,288 6.20 % Industrial Lakeland Interstate Industrial Park I Lakeland, FL 168 01/11/07 Enterchange at Northlake A Ashland, VA 215 04/20/07 Enterchange at Walthall D Colonial Heights, VA 287 04/20/07 Town & Country Commerce Center Houston, TX 206 06/29/07 Riverview Distribution Center Atlanta, GA 265 08/10/07 Southpark Industrial Center Clayton County, GA 235 10/03/07 Westlake Industrial Atlanta, GA 154 10/03/07 1,530 6.60 % Other Arcadia Biltmore Plaza (1) Phoenix, AZ 24 01/31/07 24 5.60 % Subtotal - Wholly Owned Acquisitions 3,842 6.20 % Joint Venture Acquisitions Shopping Centers Sunrise West (25%) Sunrise, FL 76 01/26/07 Cole Park Plaza (25%) Chapel Hill, NC 82 02/01/07 Pineapple Commons (20%) Stuart, FL 249 07/03/07 Mansell Crossing (20%) Alpharetta, GA 103 07/03/07 Preston Shepard Place (20%) Plano, TX 363 07/03/07 Tully Corners Shopping Center (10%) San Jose, CA 116 09/20/07 Paradise Key (10%) Destin, FL 272 10/31/07 1,261 5.80 % Industrial Enterchange at Northlake C (20%) Ashland, VA 293 04/20/07 Enterchange at Meadowville (20%) Chester, VA 227 04/20/07 Interport Business Center A (20%) Richmond, VA 447 04/20/07 Interport Business Center B (20%) Richmond, VA 118 05/03/07 Interport Business Center C (20%) Richmond, VA 55 05/03/07 Enterchange at Walthall C (20%) Colonial Heights, VA 262 05/03/07 Enterchange at Walthall A & B (20%) Colonial Heights, VA 607 05/03/07 2,009 7.60 % Subtotal - Joint Venture Acquisitions 3,270 6.10 % Grand Total Acquisitions (Y-T-D) 7,112 $565,427 6.20 % (1) Acquired office building, a portion of which will be use to house company personnel. Page 19 Weingarten Realty Investors Disposition Summary (in thousands at prorata share) Sq. Ft. of Bldg. Area Date Sales Weighted Sales Center City/State at 100% Sold Proceeds Cap Operating Property Sales Shopping Centers Southridge Plaza Austin, TX 146 3/8/07 First Colony Commons Sugarland, TX 410 4/2/07 Lincoln Place I Fairview Heights, IL 103 4/5/07 Lincoln Place II Fairview Heights, IL 170 4/5/07 Prien Lake Plaza (1) Lake Charles, LA 129 5/15/07 Gold Creek Elizabeth, CO 27 5/8/07 Bridges at Smoky Hill Aurora, CO 20 5/25/07 Village Shoppes of Sugarloaf Lawrenceville, GA 148 6/27/07 Plaza Shopping Center Rosenberg, TX 81 7/18/07 Shoppes at Deer Creek Crowley, TX 33 9/27/07 Golden Beach Marketplace Fort Worth, TX 37 9/27/07 Puckett Plaza Amarillo, TX 135 10/10/07 Ambassador Plaza Lafayette, LA 29 10/26/07 Westwood Shopping Center Shreveport, LA 113 11/13/07 Landmark Shopping Center Houston, TX 56 12/17/07 Northtown Shopping Center Lubbock, TX 74 12/19/07 Westbury Triangle Shopping Center Houston, TX 66 12/21/07 Highlands Ranch University Park Highlands Ranch, CO 86 12/28/07 Subtotal - Shopping Centers 1,863 6.95 % Industrial Northaven Business Center Dallas, TX 152 7/18/07 Railwood Houston, TX 90 9/24/07 Subtotal - Industrial 242 5.96 % Total Operating Property Sales (Y-T-D) 2,105 $ 257,444 6.91 % Land and Merchant Development Sales Shopping Centers Boswell Towne Center Saginaw, Texas 1/18/07 Lake Pointe Market Center Rowlett (Dallas), Texas 2/2/07 1855 Dornoch Court San Diego, CA 5/10/07 1725 Dornoch Court San Diego, CA 5/10/07 Laveen Village Phase II Phoenix, AZ 7/12/07 Mckinney Centre McKinney, TX 7/12/07 Lake Pointe Market Center Rowlett (Dallas), Texas 8/21/07 NW Freeway at Gessner Houston, TX 8/31/07 Wilcrest Bissonnet Houston, TX 9/4/07 Shoppes at Parkwood - IHOP Mesa, AZ 10/1/07 Westover Square - Comfort Suites San Antonio, TX 11/9/07 Shoppes at Parkwood - Twin Cactus Mesa, AZ 12/7/07 Riverpointe Apartments Conroe, TX 12/13/07 Village at Liberty Lake Libertry Lake, WA 12/14/07 Westwood Center - Mamma Margie San Antonio, TX 12/17/07 Clermont Landing Clermont, FL 12/19/07 RidgewayTrace Memphis, TN 12/20/07 North Towne Plaza Brownsville, TX 12/28/07 Prien Lake Plaza Lake Charles, LA 12/28/07 Rancho Encanto 2 Phoenix, AZ 12/28/07 Westover Square - Valero San Antonio, TX 12/28/07 Westwood Center - Valero San Antonio, TX 12/28/07 Total Land and Merchant Development Sales (Y-T-D) $ 101,587 Grand Total $ 359,031 (1) Sold all except for 3 lots. Page 20 Weingarten Realty Investors New Development Properties (By Stabilization) (in thousands at prorata share, except percentages) Total Square Feet of Total Building Spent Estimated Est. Area (1) Percent Leased Year-To- Spent Investment Final Estimated Percent WRI’s Net @ Gross Date Inception (3) ROI Stabilization Center Name Location Anchor Ownership Total Share 100% (1) 2007 To Date WRI Costs Gross Costs % Date Glenwood Meadows * Glenwood Springs (Denver), Colorado Target # 41% 403 114 91.0% 93.8% $623 $ 11,890 $11,890 $29,000 4Q'07 Starr Plaza * Rio Grande City, Texas Beall's / H.E.B 50% 186 93 95.4% 95.4% 248 10,441 10,441 20,882 4Q'07 2007 Stabilizations 589 207 92.8% 94.3% 871 22,331 22,331 49,882 1 Raintree Ranch Center Chandler (Phoenix), Arizona Whole Foods 100% 140 137 93.7% 93.8% 14,641 27,786 27,786 27,786 1Q'08 2 Sharyland Towne Crossing * Mission, Texas Target # / H.E.B 50% 490 179 94.4% 95.9% 11,617 24,878 25,434 50,867 1Q'08 3 Village at Liberty Lake * Liberty Lake (Spokane), Washington Home Depot # 50% 10 5 100.0% 100.0% (713) 175 917 1,834 2Q'08 4 Colonial Landing Orlando, Florida PetsMart / Bed, Bath & Beyond 50% 267 133 93.8% 93.8% 1,935 12,987 15,640 31,279 3Q'08 5 Jess Ranch Marketplace * Apple Valley (Los Angeles), California Winco # 50% 308 107 86.1% 90.3% 10,247 13,447 18,247 36,493 4Q'08 6 Phillips Landing Orlando, Florida Wal-Mart # 100% 286 66 51.3% 88.7% 7,238 12,846 15,366 15,366 4Q'08 2008 Stabilizations 1,501 628 89.8% 92.8% 44,965 92,119 103,389 163,625 7 Market at Sharyland Place * Mission, Texas Kohl's 50% 113 56 81.0% 81.0% 143 1,821 3,021 6,042 2009 8 Curry Ford Orlando, Florida N/A 100% 16 11 0.0% 30.9% 1,917 1,917 2,773 2,773 2009 9 The Shoppes at Parkwood Ranch Mesa (Phoenix), Arizona Hobby Lobby 100% 121 108 64.4% 68.3% 5,139 5,139 18,727 18,727 2009 10 Phillips Crossing Orlando, Florida Whole Foods 100% 147 147 62.2% 62.2% 12,190 13,307 25,016 25,016 2009 11 Mohave Crossroads - PH I, II & III Bullhead City, Arizona Target # / Kohl's # 100% 430 233 45.1% 70.3% 14,027 14,027 48,124 48,124 2009 12 Clermont Landing Clermont (Orlando), Florida JC Penny # 55% 313 103 7.2% 44.4% 7,309 7,309 17,551 31,911 2009 13 Palm Coast Landing at Town Center Palm Coast, Florida Target # 50% 412 111 53.1% 74.6% 10,249 10,249 20,494 40,987 2009 14 Market at Nolana * McAllen, Texas Wal-Mart # 50% 263 30 30.9% 84.3% 1,394 4,270 5,543 11,085 2009 15 Waterford Village Leland (Wilmington), North Carolina Harris Teeter 75% 118 74 53.7% 61.5% 1,494 7,866 11,249 14,999 2009 16 Buckingham Square Aurora (Denver), Colorado Target # 50% 980 223 0.0% 54.5% 3,973 12,978 17,940 35,880 2009 2009 Stabilizations 2,913 1,096 34.4% 63.4% 57,835 78,883 170,437 235,544 17 Westwood Center San Antonio, Texas 100% 91 91 0.0% 0.0% 10,436 10,436 15,783 15,783 2010 18 Jess Ranch Phase III * Apple Valley (Los Angeles), California Best Buy / Bed, Bath & Beyond 50% 194 97 71.3% 71.3% 6,229 6,229 22,150 44,300 2010 19 River Point at Sheridan * Sheridan (Denver), Colorado Target # / Costco # 50% 776 224 20.0% 53.9% (5,133) (2) 15,507 33,173 66,346 2010 20 North Towne Plaza Brownsville, Texas Lowe's # 75% 297 127 0.0% 42.9% 2,439 7,824 20,211 26,948 2010 21 Gateway Station Burleson (Fort Worth), Texas Kohl's # / Conn's 70% 184 59 35.7% 70.6% 1,574 2,856 9,675 13,821 2010 22 Tomball Marketplace Tomball (Houston), Texas Academy # 100% 373 184 0.0% 50.7% 10,456 26,292 32,790 32,790 2010 23 North Sharyland Crossing* Mission, Texas 50% 320 72 0.0% 0.0% 50 3,656 8,928 17,855 2010 24 Decatur 215 Las Vegas, Nevada Target # 50% 376 122 0.0% 35.1% 14,953 14,948 39,849 79,698 2010 25 Horne Street Fort Worth, Texas 24 Hour Fitness 100% 55 55 72.7% 72.7% 4,576 4,576 13,539 13,539 2010 26 Ridgeway Trace Memphis, Tennessee Target # 100% 347 210 0.0% 39.7% (148) 27,410 66,575 66,575 2010 27 Southern Pines Village Southern Pines, North Carolina 100% 68 68 0.0% 0.0% 8,862 8,862 15,985 15,985 2010 28 Gladden Farms Marana (Tucsan), Arizona Fry's # 50% 173 32 0.0% 62.5% 2,532 2,532 6,300 12,599 2011 29 S. Fulton Town Center Atlanta, Georgia 50% 435 129 0.6% 0.0% 10,317 10,317 22,216 44,432 2011 30 Surf City Crossing Surf City (Wilmington), North Carolina Harris Teeter 100% 71 71 68.8% 68.8% 2,616 5,910 6,764 6,764 2011 31 Westover Square San Antonio, Texas All Pad Site 67% 0 0 0.0% 0.0% (697) 2,357 - - (4) 2011 32 Stevens Ranch San Antonio, Texas 50% 932 283 0.0% 0.0% 20,300 20,300 40,888 81,775 2013 2010 & Beyond Stabilizations 4,692 1,824 12.2% 31.3% 89,362 170,012 354,824 539,210 Total 32 properties Currently Under Development (5) 9,106 3,547 33.5% 51.7% $ 192,162 $341,014 $628,650 $938,379 9.1% 2007Stabilizations 589 207 92.8% 94.3% $871 $22,331 $22,331 $49,882 9.8% 2008 - 2009 Stabilizations 4,414 1,724 56.2% 73.4% $102,800 $171,002 $273,826 $399,169 9.5% *Unconsolidated Joint Venture #Denotes anchors that are not owned by Weingarten (1)TotalBuilding Area (Gross) square footage reflects 100% ownership including square feet owned by other.WRI's share of building area (Net) square footage reflects WRI's ownership percentage excluding square feet owned by other. (2)Net of receipt of bond reimbursements (3)Net of expected proceeds not yet received from anchor and pad sales (4)WRI will not have an investment interest after pad sale considerations (5) Excludes 14 parcels of land available for development totaling $63 million Note:Crabtree Towne Center, Festival Plaza-Helotes, Shoppes at Caveness Farms & Rock Prairie Marketplace have been removed and placed in land available for development Page 21 Weingarten Realty Investors Total Operating Income at Prorata Share by Geographic Region (1) (in thousands, except percentages) Twelve Months Ended December 31, Twelve Months Ended December 31, 2007 % 2006 % 2005 % 2004 % 2003 % Western Region California $ 38,319 13.5 % $ 38,437 15.4 % $ 36,715 15.6 % $ 32,188 15.6 % $ 26,178 14.9 % Nevada 22,483 7.9 % 19,791 7.9 % 16,949 7.2 % 13,208 6.4 % 11,862 6.7 % Arizona 16,894 6.0 % 10,232 4.1 % 9,926 4.2 % 8,648 4.2 % 8,038 4.6 % Colorado 7,283 2.6 % 7,478 3.0 % 6,211 2.6 % 6,253 3.0 % 3,423 1.9 % New Mexico 6,532 2.3 % 6,523 2.6 % 5,445 2.3 % 4,268 2.1 % 3,442 2.0 % Utah 2,383 0.8 % 2,224 0.9 % 2,014 0.9 % 1,763 0.9 % (2 ) 0.0 % Oregon 805 0.3 % 34 0.0 % - 0.0 % - 0.0 % - 0.0 % Washington 1,064 0.4 % 207 0.1 % - 0.0 % - 0.0 % - 0.0 % Total Western Region 95,763 33.8 % 84,926 34.0 % 77,260 32.8 % 66,328 32.2 % 52,941 30.1 % Central Region Texas $ 76,294 27.0 % $ 76,215 30.5 % $ 80,032 34.1 % $ 71,786 34.7 % $ 73,680 41.9 % Louisiana 7,683 2.7 % 6,388 2.6 % 7,810 3.3 % 11,215 5.4 % 6,340 3.6 % Kansas 1,291 0.5 % 1,241 0.5 % 1,049 0.4 % 1,548 0.7 % 1,785 1.0 % Arkansas 2,195 0.8 % 2,183 0.9 % 3,481 1.5 % 1,823 0.9 % 1,288 0.7 % Mississippi - 0.0 % (6 ) 0.0 % (1 ) 0.0 % - 0.0 % (15 ) 0.0 % Illinois 1,582 0.6 % - 0.0 % - 0.0 % - 0.0 % - 0.0 % Missouri 1,092 0.4 % 1,238 0.5 % 1,334 0.6 % 1,383 0.7 % 1,425 0.8 % Oklahoma 561 0.2 % 513 0.2 % 436 0.2 % 585 0.3 % 540 0.3 % Total Central Region 90,698 32.2 % 87,772 35.2 % 94,141 40.1 % 88,340 42.7 % 85,043 48.3 % Eastern Region Florida $ 50,419 17.8 % $ 41,810 16.7 % $ 34,012 14.5 % $ 30,223 14.6 % $ 23,811 13.5 % North Carolina 19,620 6.9 % 17,273 6.9 % 14,073 6.0 % 11,038 5.3 % 8,398 4.8 % Virginia 1,207 0.4 % - 0.0 % - 0.0 % - 0.0 % - 0.0 % South Carolina 171 0.1 % 154 0.1 % - 0.0 % - 0.0 % - 0.0 % Georgia 15,916 5.6 % 8,864 3.5 % 7,016 3.1 % 5,022 2.4 % 2,097 1.3 % Tennessee 4,525 1.6 % 5,069 2.0 % 4,313 1.9 % 3,949 1.9 % 3,357 1.9 % Kentucky 4,571 1.5 % 4,112 1.5 % 3,441 1.5 % 1,508 0.7 % - 0.0 % Maine 160 0.1 % 224 0.1 % 350 0.1 % 318 0.2 % 89 0.1 % Total Eastern Region 96,589 34.0 % 77,506 30.8 % 63,205 27.1 % 52,058 25.1 % 37,752 21.6 % Total Operating Income $ 283,050 100.0 % $ 250,204 100.0 % $ 234,606 100.0 % $ 206,726 100.0 % $ 175,736 100.0 % (1)The Operating Income at Prorata Share includes the real estate operations of joint ventures at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100% with the applicable minority interest.Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 22 Weingarten Realty Investors Average Base Rents by CBSA December 31, 2007 In Thousands, except per square foot amounts Economics reflect WRI's prorata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Retail West Region Flagstaff, AZ 1 166 $ 10.17 126 $ 987 $ 7.83 40 $ 697 $ 17.63 Phoenix-Mesa-Scottsdale, AZ 16 1,283 $ 14.40 645 $ 5,619 $ 8.71 502 $ 10,897 $ 21.71 Tucson, AZ 5 728 $ 12.72 506 $ 4,777 $ 9.45 161 $ 3,700 $ 23.01 Arizona 22 2,178 $ 13.48 1,277 $ 11,383 $ 8.91 702 $ 15,294 $ 21.78 Los Angeles-Long Beach et al, CA 4 644 $ 17.49 416 $ 5,880 $ 14.13 170 $ 4,376 $ 25.71 Madera, CA 1 85 $ 12.51 52 $ 484 $ 9.29 26 $ 487 $ 19.09 Modesto, CA 1 79 $ 15.17 47 $ 515 $ 10.84 31 $ 680 $ 21.76 Redding, CA 1 121 $ 15.53 65 $ 552 $ 8.56 54 $ 1,287 $ 23.90 Riverside et al, CA 3 525 $ 17.97 244 $ 2,536 $ 10.41 207 $ 5,562 $ 26.86 SacramentoArden et al, CA 5 630 $ 12.40 342 $ 1,901 $ 5.56 255 $ 5,494 $ 21.59 San Diego-Carlsbad et al, CA 3 267 $ 19.79 115 $ 1,248 $ 10.84 110 $ 3,217 $ 29.12 San Francisco-Oakland et al, CA 3 447 $ 20.29 246 $ 3,345 $ 13.62 178 $ 5,251 $ 29.49 San Jose-Sunnyvale et al, CA 2 146 $ 18.39 66 $ 421 $ 6.40 71 $ 2,099 $ 29.46 Santa Cruz-Watsonville, CA 1 150 $ 8.59 93 $ 466 $ 5.00 47 $ 738 $ 15.71 Santa Rosa-Petaluma, CA 1 199 $ 11.20 162 $ 1,368 $ 8.45 33 $ 818 $ 24.57 Vallejo-Fairfield, CA 3 364 $ 14.80 180 $ 1,139 $ 6.34 153 $ 3,789 $ 24.73 California 28 3,657 $ 15.95 2,027 $ 19,855 $ 9.79 1,336 $ 33,798 $ 25.30 Colorado Springs, CO 2 297 $ 8.84 243 $ 1,789 $ 7.36 50 $ 798 $ 16.08 Denver-Aurora, CO 7 599 $ 16.21 307 $ 3,685 $ 12.00 242 $ 5,218 $ 21.54 None 1 111 $ 10.49 87 $ 640 $ 7.39 21 $ 488 $ 23.33 Colorado 10 1,006 $ 13.29 637 $ 6,114 $ 9.60 313 $ 6,504 $ 20.80 Las Vegas-Paradise, NV 13 2,895 $ 12.85 2,052 $ 18,459 $ 9.00 731 $ 17,308 $ 23.68 Nevada 13 2,895 $ 12.85 2,052 $ 18,459 $ 9.00 731 $ 17,308 $ 23.68 Albuquerque, NM 4 502 $ 15.06 335 $ 4,133 $ 12.33 166 $ 3,414 $ 20.56 Santa Fe, NM 1 250 $ 11.65 155 $ 1,319 $ 8.53 86 $ 1,481 $ 17.27 New Mexico 5 752 $ 13.95 490 $ 5,452 $ 11.13 252 $ 4,895 $ 19.44 Portland-Vancouver et al, OR-WA 3 120 $ 13.41 66 $ 555 $ 8.45 53 $ 1,040 $ 19.53 Oregon 3 120 $ 13.41 66 $ 555 $ 8.45 53 $ 1,040 $ 19.53 Provo-Orem, UT 1 30 $ 14.97 12 $ 158 $ 13.43 18 $ 283 $ 15.99 Salt Lake City, UT 2 276 $ 12.23 188 $ 1,906 $ 10.16 84 $ 1,422 $ 16.85 Utah 3 307 $ 12.50 200 $ 2,065 $ 10.35 102 $ 1,705 $ 16.70 Seattle-Tacoma-Bellevue, WA 4 82 $ 16.43 64 $ 923 $ 14.48 16 $ 387 $ 24.25 Washington 4 82 $ 16.43 64 $ 923 $ 14.48 16 $ 387 $ 24.25 Total West Region 88 10,996 $ 14.13 6,812 $ 64,807 $ 9.51 3,505 $ 80,931 $ 23.09 Central Region Little Rock-N. Little Rock, AR 3 358 $ 8.47 298 $ 2,194 $ 7.36 46 $ 717 $ 15.70 Arkansas 3 358 $ 8.47 298 $ 2,194 $ 7.36 46 $ 717 $ 15.70 Chicago et al, IL-IN-WI 1 304 $ 11.55 268 $ 2,647 $ 9.87 35 $ 858 $ 24.38 Illinois 1 304 $ 11.55 268 $ 2,647 $ 9.87 35 $ 858 $ 24.38 Kansas City, MO-KS 1 135 $ 9.51 76 $ 601 $ 7.89 38 $ 483 $ 12.77 Topeka, KS 1 116 $ 11.26 116 $ 1,303 $ 11.26 0 $ 0 $ 0.00 Kansas 2 251 $ 10.39 192 $ 1,904 $ 9.92 38 $ 483 $ 12.77 Baton Rouge, LA 1 155 $ 15.64 69 $ 728 $ 10.61 84 $ 1,658 $ 19.77 De Ridder, LA 1 131 $ 5.60 36 $ 127 $ 3.50 50 $ 353 $ 7.13 Hammond, LA 1 226 $ 6.70 135 $ 568 $ 4.19 89 $ 938 $ 10.53 Page 23 Weingarten Realty Investors Average Base Rents by CBSA December 31, 2007 In Thousands, except per square foot amounts Economics reflect WRI's prorata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Lafayette, LA 2 163 $ 9.61 73 $ 561 $ 7.67 80 $ 907 $ 11.39 Lake Charles, LA 5 482 $ 6.51 314 $ 1,538 $ 4.89 103 $ 1,177 $ 11.48 Monroe, LA 1 141 $ 5.50 87 $ 293 $ 3.37 55 $ 485 $ 8.88 New Orleans-Metairie-Kenner, LA 1 138 $ 14.45 78 $ 744 $ 9.51 75 $ 1,472 $ 19.59 Shreveport-Bossier City, LA 1 45 $ 15.91 27 $ 357 $ 13.43 13 $ 280 $ 20.81 Louisiana 13 1,481 $ 8.91 819 $ 4,915 $ 6.00 548 $ 7,270 $ 13.27 St. Louis, MO-IL 2 229 $ 9.44 136 $ 1,100 $ 8.10 49 $ 649 $ 13.14 Missouri 2 229 $ 9.44 136 $ 1,100 $ 8.10 49 $ 649 $ 13.14 Oklahoma City, OK 2 172 $ 7.18 107 $ 580 $ 5.40 48 $ 536 $ 11.17 Oklahoma 2 172 $ 7.18 107 $ 580 $ 5.40 48 $ 536 $ 11.17 Amarillo, TX 3 371 $ 8.96 147 $ 833 $ 5.67 154 $ 1,865 $ 12.07 Austin-Round Rock, TX 1 227 $ 15.68 82 $ 898 $ 10.91 145 $ 2,662 $ 18.39 Beaumont-Port Arthur, TX 8 413 $ 8.86 176 $ 802 $ 4.55 161 $ 2,186 $ 13.59 College Station-Bryan, TX 1 107 $ 10.70 86 $ 916 $ 10.66 15 $ 163 $ 10.90 Corpus Christi, TX 2 490 $ 12.73 281 $ 2,709 $ 9.64 181 $ 3,182 $ 17.53 Dallas-Fort Worth-Arlington, TX 9 1,307 $ 11.79 654 $ 5,685 $ 8.69 483 $ 7,718 $ 15.97 Houston-Baytown-Sugar Land, TX 63 6,981 $ 11.91 4,037 $ 34,225 $ 8.48 2,265 $ 40,850 $ 18.04 Killeen-Temple-Fort Hood, TX 1 115 $ 11.92 98 $ 1,033 $ 10.52 17 $ 340 $ 19.97 Laredo, TX 2 377 $ 13.77 260 $ 2,922 $ 11.26 107 $ 2,124 $ 19.86 Lubbock, TX 2 182 $ 8.39 143 $ 923 $ 6.44 39 $ 604 $ 15.60 Lufkin, TX 1 257 $ 6.99 170 $ 856 $ 5.04 34 $ 569 $ 16.79 McAllen-Edinburg-Pharr, TX 7 468 $ 11.31 357 $ 3,368 $ 9.44 76 $ 1,525 $ 20.07 Rio Grande City, TX 1 88 $ 11.30 76 $ 788 $ 10.42 12 $ 201 $ 16.90 San Antonio, TX 6 749 $ 10.94 471 $ 3,628 $ 7.70 232 $ 4,068 $ 17.53 Texarkana, TX-Texarkana, AR 1 97 $ 3.86 44 $ 100 $ 2.29 28 $ 178 $ 6.29 Tyler, TX 1 60 $ 8.13 33 $ 212 $ 6.35 16 $ 192 $ 11.78 Texas 109 12,289 $ 11.58 7,115 $ 59,897 $ 8.42 3,966 $ 68,428 $ 17.25 Total Central Region 132 15,084 $ 11.14 8,936 $ 73,238 $ 8.20 4,730 $ 78,941 $ 16.69 East Region Fort Walton Beach et al, FL 2 70 $ 15.40 50 $ 675 $ 13.47 14 $ 318 $ 22.16 Jacksonville, FL 1 304 $ 9.07 250 $ 1,808 $ 7.23 52 $ 930 $ 18.00 Miami-Fort Lauderdale et al, FL 15 2,129 $ 14.55 1,245 $ 12,196 $ 9.80 801 $ 17,565 $ 21.93 Orlando, FL 12 1,575 $ 14.40 1,033 $ 11,895 $ 11.52 433 $ 9,222 $ 21.29 Palm Bay-Melbourne et al, FL 3 182 $ 8.76 106 $ 618 $ 5.82 66 $ 890 $ 13.50 Port St. Lucie-Fort Pierce, FL 1 50 $ 10.89 43 $ 381 $ 8.91 6 $ 147 $ 25.75 Punta Gorda, FL 2 25 $ 18.08 15 $ 215 $ 14.34 9 $ 223 $ 24.15 Sarasota-Bradenton-Venice, FL 1 97 $ 10.45 46 $ 324 $ 7.13 44 $ 611 $ 13.88 Tampa-St. Petersburg et al, FL 4 924 $ 12.97 577 $ 5,429 $ 9.40 331 $ 6,358 $ 19.20 Florida 41 5,357 $ 13.63 3,365 $ 33,542 $ 9.97 1,756 $ 36,264 $ 20.65 Atlanta-Sandy Springs et al, GA 14 1,759 $ 13.73 1,119 $ 11,480 $ 10.26 526 $ 11,112 $ 21.11 Gainesville, GA 1 78 $ 12.73 46 $ 427 $ 9.35 20 $ 407 $ 20.51 Georgia 15 1,837 $ 13.69 1,165 $ 11,907 $ 10.22 546 $ 11,519 $ 21.09 Lexington-Fayette, KY 3 429 $ 13.56 207 $ 1,820 $ 8.80 206 $ 3,775 $ 18.34 Louisville, KY-IN 1 169 $ 11.69 73 $ 599 $ 8.17 64 $ 1,010 $ 15.71 Kentucky 4 597 $ 13.09 280 $ 2,419 $ 8.64 270 $ 4,785 $ 17.72 Lewiston-Auburn, ME 1 154 $ 6.79 54 $ 355 $ 6.60 36 $ 255 $ 7.08 Maine 1 154 $ 6.79 54 $ 355 $ 6.60 36 $ 255 $ 7.08 Charlotte-Gastonia et al, NC-SC 4 319 $ 17.35 154 $ 2,099 $ 13.67 137 $ 2,949 $ 21.46 Durham, NC 6 342 $ 10.85 176 $ 1,566 $ 8.88 124 $ 1,696 $ 13.64 Raleigh-Cary, NC 14 1,703 $ 11.16 1,035 $ 7,631 $ 7.37 589 $ 10,495 $ 17.82 Southern Pines-Pinehurst, NC 1 250 $ 8.30 174 $ 979 $ 5.63 74 $ 1,079 $ 14.56 North Carolina 25 2,614 $ 11.57 1,539 $ 12,276 $ 7.98 925 $ 16,219 $ 17.54 Hilton Head Island-Beaufort, SC 1 22 $ 14.11 5 $ 45 $ 8.50 14 $ 223 $ 16.25 South Carolina 1 22 $ 14.11 5 $ 45 $ 8.50 14 $ 223 $ 16.25 Page 24 Weingarten Realty Investors Average Base Rents by CBSA December 31, 2007 In Thousands, except per square foot amounts Economics reflect WRI's prorata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Memphis, TN-MS-AR 6 651 $ 10.62 421 $ 3,525 $ 8.38 159 $ 2,627 $ 16.54 Tennessee 6 651 $ 10.62 421 $ 3,525 $ 8.38 159 $ 2,627 $ 16.54 Total East Region 93 11,232 $ 12.91 6,828 $ 64,069 $ 9.38 3,706 $ 71,893 $ 19.40 Total Retail 313 37,312 $ 12.57 22,576 $ 202,113 $ 8.95 11,940 $ 231,765 $ 19.41 Industrial West Region San Diego-Carlsbad et al, CA 1 145 $ 6.53 112 $ 716 $ 6.37 2 $ 27 $ 17.45 California 1 145 $ 6.53 112 $ 716 $ 6.37 2 $ 27 $ 17.45 Total West Region 1 145 $ 6.53 112 $ 716 $ 6.37 2 $ 27 $ 17.45 Central Region Austin-Round Rock, TX 7 486 $ 9.38 86 $ 815 $ 9.51 363 $ 3,397 $ 9.35 Dallas-Fort Worth-Arlington, TX 16 2,454 $ 4.72 1,679 $ 6,705 $ 3.99 556 $ 3,846 $ 6.91 Houston-Baytown-Sugar Land, TX 30 3,557 $ 5.35 2,563 $ 12,462 $ 4.86 673 $ 4,851 $ 7.20 San Antonio, TX 3 545 $ 5.29 296 $ 1,520 $ 5.14 199 $ 1,096 $ 5.50 Texas 56 7,041 $ 5.41 4,623 $ 21,503 $ 4.65 1,792 $ 13,190 $ 7.36 Total Central Region 56 7,041 $ 5.41 4,623 $ 21,503 $ 4.65 1,792 $ 13,190 $ 7.36 East Region Lakeland, FL 2 768 $ 4.33 708 $ 3,067 $ 4.33 0 $ 0 $ 0.00 Tampa-St. Petersburg et al, FL 3 896 $ 4.28 819 $ 3,482 $ 4.25 17 $ 94 $ 5.48 Florida 5 1,665 $ 4.30 1,527 $ 6,548 $ 4.29 17 $ 94 $ 5.48 Atlanta-Sandy Springs et al, GA 10 1,610 $ 3.82 1,182 $ 4,501 $ 3.81 21 $ 93 $ 4.49 Georgia 10 1,610 $ 3.82 1,182 $ 4,501 $ 3.81 21 $ 93 $ 4.49 Memphis, TN-MS-AR 3 685 $ 2.67 641 $ 1,712 $ 2.67 0 $ 0 $ 0.00 Tennessee 3 685 $ 2.67 641 $ 1,712 $ 2.67 0 $ 0 $ 0.00 Richmond, VA 9 788 $ 4.56 713 $ 3,215 $ 4.51 6 $ 66 $ 11.12 Virginia 9 788 $ 4.56 713 $ 3,215 $ 4.51 6 $ 66 $ 11.12 Total East Region 27 4,747 $ 3.95 4,063 $ 15,976 $ 3.93 44 $ 254 $ 5.77 Total Industrial 84 11,933 $ 4.86 8,798 $ 38,195 $ 4.34 1,838 $ 13,472 $ 7.33 Joint venture properties are reflected at WRI prorata share Occupied SF based on commenced leases # of properties and GLA differ from property list due to new development properties with no commenced leases Page 25 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area ALL PROPERTIES BY STATE # of Properties WRI Owned Joint Venture Share Owned by Other Total Arizona 26 2,372,074 5,842 1,134,002 3,511,919 Arkansas 3 357,740 - - 357,740 California 30 3,858,004 812,506 551,304 5,221,813 Colorado 12 1,033,273 773,449 1,328,736 3,135,456 Florida 50 7,197,115 2,136,682 1,287,288 10,621,084 Georgia 24 3,448,104 694,056 892,003 5,034,164 Illinois 1 303,566 - - 303,566 Kansas 2 250,855 - - 250,855 Kentucky 4 597,489 - 76,410 673,899 Louisiana 15 1,481,439 430,808 976,172 2,888,420 Maine 1 153,776 51,258 - 205,034 Missouri 2 229,182 28,267 - 257,449 Nevada 13 2,894,975 - 625,737 3,520,712 New Mexico 6 1,021,865 - 396,750 1,418,615 North Carolina 27 2,683,260 147,005 742,374 3,572,639 Oklahoma 2 171,657 - - 171,657 Oregon 3 119,939 90,927 62,600 273,466 South Carolina 1 21,530 64,590 - 86,120 Tennessee 9 1,336,002 455,189 137,740 1,928,931 Texas 167 19,782,773 3,043,987 2,891,221 25,717,977 Utah 3 306,638 60,772 296,357 663,767 Virginia 9 788,083 1,607,139 - 2,395,222 Washington 5 81,877 327,505 198,220 607,602 Grand Total 415 50,491,216 10,729,982 11,596,914 72,818,107 Total Retail 335 38,360,286 5,549,679 11,596,914 55,506,874 Total Industrial 77 11,970,613 5,180,303 - 17,150,916 Total Other 3 160,317 - - 160,317 Footnotes for detail property listing (1)Denotes partial ownership.The square feet figures represent WRI's proportionate ownership of the property held by the joint venture or partnership. (2)Denotes property currently under development. (3)Denotes properties that are not consolidated for SEC reporting purposes. (+)Denotes supermarket or discount store offering full service grocery along with general merchandise. NOTE:Square feet is reflective of area available to be leased.Certain listed properties may have additional square feet under WRI ownership. Page 26 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Retail Operating Properties Arizona PalmillaCenter Dysart Rd. at McDowell Rd., Avondale Office Max, PetsMart, Dollar Tree, Fry’s Supermarket + (O.B.O.) 100.0% 103,568 0 65,574 169,142 UniversityPlaza Plaza Way at Milton Rd., Flagstaff PetsMart, Safeway +, Ross Dress for Less, Bed Bath & Beyond 100.0% 166,321 0 0 166,321 ValVistaTowneCenter Warner at Val Vista Rd., Gilbert Target (O.B.O.), Staples, Ross Dress for Less, Petco 100.0% 93,372 0 123,000 216,372 Arrowhead FestivalS.C. 75th Ave. at W. Bell Rd., Glendale Borders (O.B.O.), Sports Authority (O.B.O.), Toys “R” Us (O.B.O.), Bed Bath & Beyond (O.B.O.) 100.0% 29,834 0 146,624 176,458 Fry's EllsworthPlaza Broadway Rd. at Ellsworth Rd., Mesa Fry’s Supermarket + (O.B.O.) 100.0% 9,034 0 64,574 73,608 MonteVistaVillageCenter Baseline Rd. atEllsworth Rd., Mesa Safeway + (O.B.O.) 100.0% 45,751 0 58,400 104,151 RedMountain Gateway Power Rd. at McKellips Rd., Mesa Target (O.B.O.), Bed Bath & Beyond, Famous Footwear 100.0% 69,568 0 136,000 205,568 Camelback Village Square Camelback at 7th Avenue, Phoenix Fry’s Supermarket +, Target (O.B.O.), Office Max 100.0% 134,494 0 100,000 234,494 LaveenVillage Market Baseline Rd. at51st St., Phoenix Fry’s Supermarket + (O.B.O.) 100.0% 40,025 0 71,619 111,644 Rancho Encanto 35th Avenue at Greenway Rd., Phoenix Blockbuster 100.0% 70,909 0 0 70,909 SquawPeakPlaza 16th Street at Glendale Ave., Phoenix Basha's, Blockbuster 100.0% 61,060 0 0 61,060 FountainPlaza 77th St. at McDowell, Scottsdale Fry’s Supermarket +, Dollar Tree 100.0% 102,271 0 0 102,271 Scottsdale Horizon Frank Lloyd Wright Blvd and Thompson Peak Parkway, Scottsdale Baja Fresh Mexican Grill 100.0% 10,337 0 0 10,337 Broadway Marketplace Broadway at Rural, Tempe Office Max, Ace Hardware 100.0% 82,757 0 0 82,757 Fry's ValleyPlaza S. McClintock at E. Southern, Tempe Basha’s + 100.0% 145,104 0 0 145,104 Pueblo Anozira McClintock Dr. at Guadalupe Rd., Tempe Fry’s Food & Drug +, Petco, Dollar Tree 100.0% 157,309 0 0 157,309 Entrada de Oro Magee Road and Oracle Road, Tucson Wal-Mart 100.0% 88,685 0 20,406 109,091 MaderaVillage Tanque Verde Rd. and Catalina Hwy, Tucson Safeway +, Walgreen's, Ace Hardware 100.0% 96,032 0 10,594 106,626 Oracle Crossings Oracle Highway and Magee Road, Tucson Kohl's, Sprouts Farmers Market +, Peter Piper Pizza 100.0% 243,625 0 10,000 253,625 Oracle Wetmore Wetmore Road and Oracle Highway, Tucson Home Depot , CircuitCity, PetSmart, Walgreens 100.0% 256,093 0 0 256,093 Shoppes at Bears Path Tanque Verde Rd. and Bear Canyon Rd., Tucson Osco Drug (O.B.O.), Carondelet Health Care Corp., Leslie Pools 100.0% 43,928 0 21,851 65,779 Arizona Total: # of Properties:21 2,050,077 0 828,642 2,878,719 Arkansas Markham Square W. Markham at John Barrow, Little Rock Burlington Coat Factory 100.0% 126,904 0 0 126,904 Markham West 11400 W. Markham, Little Rock Office Depot, Michael’s, Academy, Bassett Furniture, Dollar Tree 100.0% 178,210 0 0 178,210 Westgate Cantrell at Bryant, Little Rock SteinMart 100.0% 52,626 0 0 52,626 Arkansas Total: # of Properties:3 357,740 0 0 357,740 California CenterwoodPlaza Lakewood Blvd. at Alondra Dr., Bellflower Bestway Supermarket +, Hollywood Video 100.0% 75,500 0 0 75,500 SouthamptonCenter IH-780 at Southampton Rd., Benecia Raley’s +, Hollywood Video 100.0% 162,390 0 0 162,390 580 Market Place E. Castro Valley at Hwy. I-580, Castro Valley P. W. Supermarkets +, Petco 100.0% 100,165 0 0 100,165 Chino Hills Marketplace Chino Hills Pkwy. at Pipeline Ave., Chino Hills Rite Aid, Von’s +, 24 Hour Fitness, Dollar Tree 100.0% 309,098 0 0 309,098 Buena Vista Marketplace Huntington Dr. at Buena Vista St., Duarte Ralphs + 100.0% 90,805 0 0 90,805 El Camino Promenade El Camino Real at Via Molena, Encinitas T.J. Maxx,Beverages & More, Staples 100.0% 130,856 0 0 130,856 FremontGatewayPlaza Paseo Padre Pkwy. at Walnut Ave., Fremont Raley’s +, NAZ Cinema, 24 Hour Fitness 100.0% 194,601 0 0 194,601 HallmarkTownCenter W. Cleveland Ave. at Stephanie Ln., Madera Food 4 Less + , Bally’s 100.0% 85,066 0 0 85,066 MenifeeTownCenter Antelope Rd. at Newport Rd., Menifee Ralphs +, Target (O.B.O.), Ross Dress for Less 100.0% 124,494 0 124,000 248,494 MarshallsPlaza McHenry at Sylvan Ave., Modesto Marshall’s, Dress Barn, GuitarCenter 100.0% 78,752 0 0 78,752 ProspectorsPlaza Missouri Flat Rd. at US Hwy. 50, Placerville SaveMart +, Kmart, Long’s Drug Store 100.0% 228,345 0 0 228,345 Shasta Crossroads Churn Creek Rd. at Dana Dr., Redding Food Maxx +, Target (O.B.O.), Sport Authority (O.B.O.), Ashley Furniture (O.B.O.) 100.0% 121,334 0 131,468 252,802 Ralphs Redondo Hawthorne Blvd. at 182nd St., Redondo Beach Ralphs + 100.0% 66,700 0 0 66,700 Arcade Square Watt Ave. at Whitney Ave., Sacramento Grocery Outlet +, Hollywood Video 100.0% 76,497 0 0 76,497 Page 27 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total DiscoveryPlaza W. El Camino Ave. at Truxel Rd., Sacramento Bel Air Market +, Blockbuster 100.0% 93,398 0 0 93,398 SummerhillPlaza Antelope Rd. at Lichen Dr., Sacramento Raley’s + 100.0% 133,614 0 0 133,614 Valley Franklin Boulevard and Mack Road, Sacramento Raley's + 100.0% 98,240 0 5,365 103,605 SilverCreekPlaza E. Capital Expressway at Silver Creek Blvd., San Jose Safeway +, Walgreen’s, Orchard Supply (O.B.O.) 100.0% 134,179 0 65,000 199,179 Tully CornersShopping Center Tully Rd at Quimby Rd, San Jose Food Maxx +, Petco, PartyCity 10.0% (1)(3) 11,599 104,393 0 115,992 Greenhouse Marketplace Lewelling Blvd. at Washington Ave., San Leandro Safeway + (O.B.O.), Longs Drug Stores (O.B.O.), Big Lots, 99 Cents Only, Factory 2 U 100.0% 152,095 0 86,569 238,664 RanchoSan MarcosVillage San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Von’s + , 24 Hour Fitness 100.0% 120,829 0 0 120,829 San MarcosPlaza San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Albertsons + (O.B.O.) 100.0% 35,880 0 45,206 81,086 Stony PointPlaza Stony Point Rd. at Hwy. 12, Santa Rosa Food Maxx +, Hollywood Video 100.0% 198,528 0 0 198,528 SunsetCenter Sunset Ave. at State Hwy. 12, SuisunCity Albertsons +, Rite Aid 100.0% 85,238 0 0 85,238 CreeksideCenter Alamo Dr. at Nut Creek Rd., Vacaville Raley’s +, Blockbuster 100.0% 116,229 0 0 116,229 Freedom Centre Freedom Blvd. At Airport Blvd., Watsonville Rite Aid, Big Lots, Safeway + 100.0% 150,241 0 0 150,241 WestminsterCenter Westminster Blvd. at Golden West St., Westminster Albertsons +, Home Depot, Edward’s Cinema, Rite Aid, Petco 100.0% 411,278 0 0 411,278 California Total: # of Properties:27 3,585,951 104,393 457,608 4,147,952 Colorado Aurora City Place E. Alameda at I225, Aurora PetsMart, Sportsman Warehouse, Linens ‘N Things, Barnes & Noble, Comp USA, Ross Dress For Less, Super Target + (O.B.O.), Pier 1 Imports 50.0% (1)(3) 182,642 182,642 182,000 547,283 Academy Place Academy Blvd. at Union Blvd., Colorado Springs Safeway + (O.B.O.), Ross Dress For Less, Target (O.B.O.) 100.0% 84,057 0 177,362 261,419 UintahGardens NEC 19th St. at West Uintah, Colorado Springs King Sooper’s +, Walgreens, Petco, Big 5 Sporting Goods 100.0% 212,638 0 0 212,638 GreenValleyRanchTowne Center Tower Rd. at 48th Ave., Denver King Sooper’s + (O.B.O.) 50.0% (1)(3) 27,503 27,503 58,000 113,006 LowryTownCenter 2nd Ave. at Lowry Ave., Denver Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Pier 1 Imports, Cost Plus, Linens ‘N Things 50.0% (1)(3) 38,370 38,370 52,700 129,439 CityCenter Englewood S. Santa Fe at Hampden Ave., Englewood Wal-Mart (O.B.O.), Ross Dress for Less, Gart Sports, Office Depot, Bally Total Fitness, Petco 51.0% (1) 137,977 132,566 90,000 360,543 Glenwood Meadows Midland Ave. at W. Meadows, Glenwood Springs Target (O.B.O.), Pier 1 Imports, The Sports Authority, Bed Bath & Beyond, Petco, Lowe's 41.0% (1)(3) 110,950 159,646 125,174 395,760 Crossing at Stonegate Jordon Rd. at Lincoln Ave., Parker King Sooper’s + 51.0% (1) 55,620 53,438 0 109,058 Thorncreek Crossing Washington St. at 120th St., Thornton Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Pier 1 Imports, Cost Plus, Linens ‘N Things 51.0% (1) 108,186 103,944 174,000 386,130 WestminsterPlaza North Federal Blvd. at 72nd Ave., Westminster Safeway + Walgreen (O.B.O.) 50.0% (1) 48,521 48,521 0 97,042 Colorado Total: # of Properties:10 1,066,454 746,630 859,236 2,612,318 Florida Boca Lyons Glades Rd. at Lyons Rd., Boca Raton Ross Dress for Less, Ethan Allen 100.0% 113,689 0 0 113,689 Countryside Centre US Highway 19 at Countryside Boulevard Albertsons+, T.J. Maxx, Home Goods 100.0% 242,123 0 0 242,123 Sunset 19 US Hwy. 19 at Sunset Pointe Rd., Clearwater Publix +, Bed Bath & Beyond, Staples, Comp USA, Barnes & Noble, Sports Authority, Old Navy 100.0% 275,910 0 0 275,910 EmbassyLakes Sheraton St. at Hiatus Rd., CooperCity Winn Dixie +, Walgreen’s, Tuesday Morning 100.0% 131,723 0 48,214 179,937 Paradise Key US Highway 98 and Mid Bay Bridge Rd, Destin Publix +, Ross Dress for Less, Stein Mart, Bed Bath & Beyond, Old Navy 10.0% (1)(3) 27,178 244,599 0 271,777 Shoppes at Paradise Isle 34940 Emerald Coast Pkwy, Destin Best Buy, Linens N' Things, Michaels, Office Depot, PetsMart 25.0% (1)(3) 42,959 128,878 0 171,837 HollywoodHillsPlaza Hollywood Blvd. at North Park Rd., Hollywood Publix +, Target, CVS/pharmacy 100.0% 364,714 0 0 364,714 Indian Harbour Place East Eau Gallie Boulevard, IndianHarbourBeach Beall's, Publix + 25.0% (1)(3) 40,880 122,641 0 163,521 ArgyleVillage Blanding at Argyle Forest Blvd., Jacksonville Bed Bath & Beyond, Publix +, T.J. Maxx, Babies “R” Us, Jo-Ann’s Fabrics, Michael's 100.0% 304,447 0 0 304,447 TJ Maxx Plaza 117th Avenue at Sunset Blvd., Kendall T.J. Maxx, Winn Dixie + 100.0% 161,871 0 0 161,871 Largo Mall Ulmerton Rd. at Seminole Ave., Largo Beall’s Department Stores, Marshall’s, PetsMart, Bed Bath & Beyond,Staples, Michael’s, Target (O.B.O.), Albertsons + (O.B.O.) 100.0% 377,757 0 197,631 575,388 Page 28 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total PalmLakesPlaza Atlantic Boulevard and Rock Island Road, Maragate Publix +, CVS/pharmacy 20.0% (1)(3) 23,280 93,122 0 116,402 Lake Washington Crossing Wickham Rd. at Lake Washington Rd., Melbourne Publix +, Beall’s Outlet Stores 25.0% (1)(3) 29,707 89,121 0 118,828 Lake Washington Square Wickham Rd. at Lake Washington Rd., Melbourne Albertsons +, Tuesday Morning 100.0% 111,811 0 0 111,811 Kendall Corners Kendall Drive and SW 127th Avenue, Miami City Furniture 20.0% (1)(3) 19,303 77,212 0 96,515 South Dade South Dixie Highway and Eureka Drive, Miami Publix +, Petco, Chuck E. Cheese, Bed Bath & Beyond 20.0% (1)(3) 43,882 175,530 0 219,412 Tamiami Trail Shops S.W. 8th St. at S.W. 137th Ave., Miami Publix +, CVS/pharmacy 100.0% 110,867 0 0 110,867 Northridge E. Commercial Blvd. at Dixie Hwy., Oakland Park Publix +, Petco, Ross Dress for Less, Anna's Linen 100.0% 236,170 0 0 236,170 ColonialPlaza E. Colonial Dr. at Primrose Dr., Orlando Staples, Circuit City, Ross Dress for Less, Linens ‘N Things, Babies “R” Us, Marshall’s, Old Navy, SteinMart, Barnes & Noble, Petco 100.0% 496,628 0 0 496,628 InternationalDriveValue Center International Drive and Touchstone Drive, Orlando Bed Bath & Beyond, Ross, T.J. Maxx, Old Navy 20.0% (1)(3) 37,133 148,531 0 185,664 Market at Southside Michigan Ave. at Delaney Ave., Orlando Ross Dress for Less, Beall’s Outlet Stores, Dollar Tree, Albertsons + (O.B.O.) 100.0% 95,208 0 64,627 159,835 The Marketplace at Dr. Phillips Dr. Phillips Boulevard and Sand Lake Road, Orlando Albertsons +, Stein Mart, Office Depot, Home Goods, Morton's of Chicago 20.0% (1)(3) 65,250 261,000 0 326,250 The Shoppes at South Semoran Semoran Blvd. at Pershing Ave. Save Rite+ 100.0% 101,535 0 0 101,535 WestlandTerracePlaza SR 50 at Apopka Vineland Rd., Orlando T.J. Maxx, Petco, Shoe Carnival, Super Target + (O.B.O.) 100.0% 67,954 0 183,000 250,954 Alafaya Square Alafaya Trail, Oviedo Publix + 20.0% (1)(3) 35,297 141,189 0 176,486 University Palms Alafaya Trail at McCullough Rd., Oviedo Publix +, Blockbuster 100.0% 99,172 0 0 99,172 EastLake Woodlands East Lake Road and Tampa Road, PalmHarbor Publix, Walgreens 20.0% (1)(3) 28,021 112,082 0 140,103 Shoppes at Parkland Hillsboro Boulevard at State Road #7, Parkland BJ's Wholesale Club + 100.0% 145,652 0 0 145,652 Flamingo Pines Pines Blvd. at Flamingo Rd., Pembroke Pines Publix +, U.S. Post Office, KeiserCollege 100.0% 262,761 0 105,350 368,111 Pembroke Commons University at Pines Blvd., Pembroke Pines Publix +, Marshall’s, Office Depot, LA Fitness 100.0% 314,417 0 0 314,417 Publix at Laguna Isles Sheridan St. at SW 196th Ave., Pembroke Pines Publix + 100.0% 69,475 0 0 69,475 Vizcaya Square Nob Hill Rd. at Cleary Blvd., Plantation Winn Dixie +, Blockbuster 100.0% 112,410 0 0 112,410 Quesada Commons Quesada Avenue and Toledo Blade Boulevard, Port Charlotte Publix + 25.0% (1)(3) 14,722 44,168 0 58,890 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Petco 25.0% (1)(3) 10,253 30,758 0 41,011 Marketplace at SeminoleTowneCenter Central Florida Greenway and Rinehart Road, Sanford CircuitCity, Sports Authority, DSW, Marshalls, Old Navy, Linens 'N Things, Petco, Cost Plus, Super Target + (O.B.O.) 100.0% 308,761 0 185,000 493,761 Pineapple Commons Us Highway 1 and Britt Rd. Best Buy, Ross, Linens 'N Things, PetsMart, Ashley Furniture 20.0% (1)(3) 49,803 199,211 0 249,014 SunriseWestShopping Center West Commercial Drive and NW 91st Avenue, Sunrise Publix + 25.0% (1)(3) 19,080 57,241 0 76,321 Venice Pines Center Rd. at Jacaranda Blvd., Venice Kash N Karry + 100.0% 97,303 0 0 97,303 Winter Park Corners Aloma Ave. at Lakemont Ave., Winter Park Whole Foods Market +, Outback Steakhouse 100.0% 102,397 0 0 102,397 Florida Total: # of Properties:39 5,191,503 1,925,283 783,822 7,900,608 Georgia Lakeside Marketplace Cobb Parkway (US Hwy 41), Acworth Ross Dress for Less, Circuit City, Petco, Office Max, Books A Million, Super Target + (O.B.O) 100.0% 147,688 0 174,000 321,688 Mansell Crossing North Point Parkway at Mansell Rd Ross, Bed Bath & Beyond, Rooms to Go 20.0% (1)(3) 20,586 82,345 0 102,931 Camp Creek Marketplace II Camp Creek Parkway and Carmla Drive, Atlanta DSW, American Signature, Circuit City, LA Fitness 100.0% 196,283 0 0 196,283 CherokeePlaza Peachtree Road and Colonial Drive, Atlanta Kroger + 100.0% 98,553 0 0 98,553 PerimeterVillage Ashford-Dunwoody Rd Wal-MartSupercenter +, Cost Plus, DSW, Borders 100.0% 387,755 0 0 387,755 Publix at PrincetonLakes Carmia Drive and Camp Creek Drive, Atlanta Publix+ 100.0% 68,389 0 0 68,389 Brookwood Square East-West Connector at Austell Rd., Austell Marshall’s, Staples, Home Depot 100.0% 253,448 0 0 253,448 Dallas Commons US Highway 278 and Nathan Dean Boulevard, Dallas Kroger + (O.B.O.) 100.0% 25,158 0 70,104 95,262 Reynolds Crossing Steve Reynolds and Old North Cross Rd., Duluth Kroger + (O.B.O.) 100.0% 45,758 0 70,225 115,983 Page 29 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Thompson Bridge Commons Thompson Bridge Rd. at Mt. Vernon Rd., Gainesville Kroger + 100.0% 78,351 0 0 78,351 Grayson Commons Grayson Hwy at Rosebud Rd., Grayson Kroger + 100.0% 76,611 0 0 76,611 SandyPlains Exchange SandyPlains at Scufflegrit, Marietta Publix + 100.0% 72,784 0 0 72,784 Brownsville Commons Brownsville Road and Hiram-Lithia Springs Road, Powder Springs Kroger + (O.B.O.) 100.0% 27,747 0 54,139 81,886 Roswell Corners Woodstock Rd. at Hardscrabble Rd., Roswell Staples, T.J. Maxx, Super Target + (O.B.O.) 100.0% 144,964 0 173,535 318,499 Brookwood Marketplace Peachtree Parkway at Mathis Airport Rd., Suwannee Office Max, Home Depot, Bed Bath & Beyond, Super Target + (O.B.O) 100.0% 193,170 0 174,000 367,170 Georgia Total: # of Properties:15 1,837,245 82,345 716,003 2,635,593 Illinois Burbank Station S. Cicero Ave. at W. 78th St. Babies R' Us, Food For Less +, Office Max, Petsmart, Sports Authority 100.0% 303,566 0 0 303,566 Illinois Total: # of Properties:1 303,566 0 0 303,566 Kansas ShawneeVillage Shawnee Mission Pkwy. at Quivera Rd., Shawnee Burlington Coat Factory 100.0% 135,139 0 0 135,139 Kohl's Wanamaker Rd. at S.W. 17th St., Topeka Barnes & Noble, Kohl’s Department Store 100.0% 115,716 0 0 115,716 Kansas Total: # of Properties:2 250,855 0 0 250,855 Kentucky MillpondCenter Boston at Man O’War, Lexington Kroger + 100.0% 124,567 0 27,000 151,567 Regency Shopping Centre Nicholasville Rd.& West Lowry Lane, Lexington Kroger + (O.B.O.), T.J. Maxx, Michaels 100.0% 124,486 0 0 124,486 Tates Creek Tates Creek at Man O’ War, Lexington Kroger +, Rite Aid 100.0% 179,450 0 0 179,450 Festival at Jefferson Court Outer Loop at Jefferson Blvd., Louisville Kroger +, PetsMart (O.B.O.), Factory Card Outlet, AJ Wright (O.B.O.) 100.0% 168,986 0 49,410 218,396 Kentucky Total: # of Properties:4 597,489 0 76,410 673,899 Louisiana SeigenPlaza Siegen Lane at Honore Lane, Baton Rouge Super Target + (O.B.O.), Ross Dress for Less, Conn’s, Petco 100.0% 155,490 0 194,247 349,737 Park Terrace U.S. Hwy. 171 at Parish, DeRidder Stage, JC Penney 100.0% 131,127 0 0 131,127 Town & CountryPlaza U.S. Hwy. 190 West, Hammond Winn Dixie +, Office Depot, CVS/pharmacy, Goody’s, Books a Million 100.0% 226,102 0 0 226,102 Manhattan Place Manhattan Blvd. at Gretna Blvd., Harvey Target (O.B.O.), Ross Dress for Less, Stage, K&G Fashion 100.0% 138,215 0 125,400 263,615 AmbassadorPlaza Ambassador Caffery at W. Congress, Lafayette Albertsons + (O.B.O.), Blockbuster 100.0% 0 0 101,950 101,950 River Marketplace Ambassador Caffery at Kaliste Saloom, Lafayette Ross Dress for Less, Stage, Cost Plus, Super Target + (O.B.O.), Books A Million 7.8% (1)(3) 21,168 147,100 174,700 342,968 WestwoodVillage W. Congress at Bertrand, Lafayette Stage, Graham Central Station 100.0% 141,346 0 0 141,346 14/ParkPlaza Hwy. 14 at General Doolittle, Lake Charles Kroger +, Stage, Conn’s 100.0% 172,068 0 0 172,068 Conn's Building Ryan at 17th St., Lake Charles Planet Pets 100.0% 23,201 0 0 23,201 K-MartPlaza Ryan St., Lake Charles Albertsons +, Kmart, Stages 50.0% (1)(3) 107,974 107,974 0 215,948 PrienLakePlaza Prien Lake Rd. at Nelson Rd., Lake Charles Target (O.B.O.), Marshall’s (O.B.O), Ross Dress for Less (O.B.O.), Bed Bath & Beyond (O.B.O) 100.0% 7,743 0 205,375 213,118 Southgate Ryan at Eddy, Lake Charles Market Basket +, Office Depot, Books A Million 100.0% 170,588 0 0 170,588 DanvillePlaza Louisville at 19th, Monroe CountyMarket +, Citi Trends, Surplus Warehouse 100.0% 141,380 0 0 141,380 Orleans Station Paris, Robert E. Lee at Chatham, New Orleans Vacant 100.0% 0 0 0 0 University Place 70th St. at Youree Dr., Shreveport Super Target + (O.B.O.), Best Buy, T.J. Maxx, CVS/pharmacy, Bed Bath & Beyond 20.4% (1)(3) 45,037 175,734 174,500 395,272 Louisiana Total: # of Properties:15 1,481,439 430,808 976,172 2,888,420 Maine The Promenade Essex at Summit, Lewiston Staples, Flagship Cinemas 75.0% (1) 153,776 51,258 0 205,034 Maine Total: # of Properties:1 153,776 51,258 0 205,034 Missouri Page 30 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total BallwinPlaza Manchester Rd. at Vlasis Dr., Ballwin Schnucks +, Michael’s, Sears 100.0% 200,915 0 0 200,915 WesternPlaza Hwy 141 at Hwy 30, Fenton Big Lots 50.0% (1)(3) 28,267 28,267 0 56,534 Missouri Total: # of Properties:2 229,182 28,267 0 257,449 Nevada Eastern Horizon Eastern Ave. atHorizon Ridge Pkwy., Henderson Kmart + (O.B.O.) 100.0% 66,408 0 143,879 210,287 Best in the West Rainbow at Lake Mead Rd., Las Vegas Best Buy, Borders, Bed Bath & Beyond, Babies "R" Us, DSW Shoes, Office Depot, Old Navy, PetsMart, Jo-Ann Stores, The Sports Authority 100.0% 436,814 0 0 436,814 Charleston Commons Charleston and Nellis, Las Vegas Wal-Mart, Ross, Office Max,99 Cents Only 100.0% 338,378 0 0 338,378 College ParkS.C. E. Lake Mead Blvd. at Civic Ctr. Dr., North Las Vegas Albertsons +, Sav-On Drug 100.0% 167,654 0 0 167,654 Francisco Centre E. Desert Inn Rd. at S. Eastern Ave., Las Vegas Ross Dress for Less (O.B.O.), Sav-On Drug, La Bonita Grocery 100.0% 116,973 0 31,842 148,815 MissionCenter Flamingo Rd. at Maryland Pkwy, Las Vegas Sav-On Drug (O.B.O.), Albertsons + (O.B.O.), Toys “R” Us, T.J. Maxx 100.0% 152,475 0 55,745 208,220 Paradise Marketplace Flamingo Rd. at Sandhill, Las Vegas Smith’s Food +, Dollar Tree 100.0% 148,713 0 0 148,713 RainbowPlaza Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.0% 278,416 0 0 278,416 RainbowPlaza, Phase I Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.0% 136,369 0 0 136,369 Rancho Towne & Country Rainbow Blvd. at Charleston Blvd., Las Vegas Smith’s Food + 100.0% 87,367 0 0 87,367 Tropicana Beltway Tropicana Beltway at Fort Apache Rd., Las Vegas Lowe’s (O.B.O.), Wal-Mart Supercenter + (O.B.O.), PetsMart, Office Depot, Ross Dress for Less, 99 Cent Only, Sports Authority, Pier 1 Imp orts 100.0% 246,478 0 394,271 640,749 Tropicana Marketplace Tropicana at Jones Blvd., Las Vegas Smith’s Food +, Family Dollar 100.0% 142,728 0 0 142,728 Westland Fair North Charleston Blvd. At Decatur Blvd., Las Vegas Wal-MartSupercenter +, Lowe’s, PetsMart, Office Depot, Michaels 100.0% 576,202 0 0 576,202 Nevada Total: # of Properties:12 2,894,975 0 625,737 3,520,712 New Mexico Eastdale Candelaria Rd. at Eubank Blvd., Albuquerque Albertsons +, Family Dollar 100.0% 117,623 0 0 117,623 NorthTownePlaza Academy Rd. at Wyoming Blvd., Albuquerque Whole Foods Market +, Borders 100.0% 104,034 0 0 104,034 Pavillions at San Mateo I-40 at San Mateo, Albuquerque Comp USA, Old Navy, Shoe Show, CircuitCity, Linens ‘N Things 100.0% 195,944 0 0 195,944 Plaza at Cottonwood Coors Bypass Blvd. at Seven Bar Loop Rd., Albuquerque Staples, PetsMart, Wal-MartSupercenter +(O.B.O.), Home Depot (O.B.O.) 100.0% 84,322 0 334,000 418,322 Wyoming Mall Academy Rd. at Northeastern, Albuquerque Wal-MartSupercenter + 100.0% 270,271 0 0 270,271 De Vargas N. Guadalupe at Paseo de Peralta, Santa Fe Albertsons + (O.B.O.), Osco Drugs, Ross Dress for Less, Office Depot, Hastings, United Artists 100.0% 249,671 0 62,750 312,421 New Mexico Total: # of Properties:6 1,021,865 0 396,750 1,418,615 North Carolina Capital Square Capital Blvd. at Huntleigh Dr., Cary Food Lion + 100.0% 143,063 0 0 143,063 Harrison Pointe Harrison Ave. at Maynard Rd., Cary Harris Teeter +, Staples 100.0% 130,934 0 0 130,934 High House Crossing NC Hwy 55 at Green Level W. Rd., Cary Harris Teeter + 100.0% 89,997 0 0 89,997 Northwoods Market Maynard Rd. at Harrison Ave., Cary Food Lion + 100.0% 77,802 0 0 77,802 Parkway Pointe Cory Parkway at S. R. 1011, Cary Food Lion +, Eckerd’s 100.0% 80,061 0 0 80,061 Chatham Crossing US 15/501 at Plaza Dr., Chapel Hill Lowes Food +, CVS/pharmacy 25.0% (1)(3) 24,039 72,116 0 96,155 ColeParkPlaza US 15/501 and Plaza Dr., Chapel Hill Dollar General 25.0% (1)(3) 20,564 61,694 0 82,258 Galleria Galleria Boulevard and Sardis Road, Charlotte Off Broadway Shoes 100.0% 120,542 0 207,602 328,144 JohnstonRoadPlaza Johnston Rd. at McMullen Creek Pkwy., Charlotte Food Lion+ 100.0% 79,508 0 0 79,508 Steele Creek Crossing York Rd. at Steele Creek Rd., Charlotte BI-LO +, Eckerd’s 100.0% 77,301 0 0 77,301 Whitehall Commons NWC of Hwy. 49 at I-485, Charlotte Blockbuster, Wal-MartSupercenter + (O.B.O.), Lowes (O.B.O.), BI-LO + (O.B.O.) 100.0% 41,976 0 402,620 444,596 BullCity Market Broad St. at West Main St., Durham Whole Foods Market + 100.0% 42,517 0 0 42,517 Durham Festival Hillsborough Rd. at LaSalle St., Durham Kroger +, Dollar General 100.0% 134,295 0 0 134,295 MineralSpringsVillage Mineral Springs Rd. at Wake Forest Rd., Durham Food Lion +, Eckerd’s 100.0% 59,859 0 0 59,859 Ravenstone Commons Hwy 98 at Sherron Rd., Durham Food Lion +, Blockbuster 100.0% 60,424 0 0 60,424 Page 31 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total PinecrestPlaza Hwy. 15-501 at Morganton Rd., Pinehurst Food Lion +, Michael’s, Goody’s, Belk’s 100.0% 250,140 0 0 250,140 Avent Ferry Avent Ferry Rd. at Gorman St., Raleigh Food Lion + 100.0% 111,650 0 0 111,650 Falls Pointe Neuce Rd. at Durant Rd., Raleigh Harris Teeter +, Kohl’s (O.B.O.) 100.0% 106,981 0 86,350 193,331 LeesvilleTown Centre Leesville Rd. at Leesville Church Rd., Raleigh Harris Teeter +, Eckerd's 100.0% 112,615 0 0 112,615 Little Brier Creek Little Brier Creek Lane and Brier Leaf Lane, Raliegh Lowe's Food + (O.B.O.) 100.0% 17,209 0 45,802 63,011 Lynnwood Collection Creedmoor Rd at Lynn Road, Raleigh Kroger+ 100.0% 86,362 0 0 86,362 Six Forks Station Six Forks Rd. at Strickland Rd., Raleigh Kmart, Home Depot, Food Lion +, Bed Bath & Beyond, Borders 100.0% 469,780 0 0 469,780 Stonehenge Market Creedmoor Rd. at Bridgeport Dr., Raleigh Harris Teeter +, SteinMart, Eckerd’s 100.0% 188,521 0 0 188,521 Heritage Station Forestville Rd. at Rogers Rd., WakeForest Harris Teeter + 100.0% 68,778 0 0 68,778 North Carolina Total: # of Properties:24 2,594,918 133,810 742,374 3,471,102 Oklahoma Market Boulevard E. Reno Ave. at N. Douglas Ave., Midwest City Color Tyme 100.0% 35,765 0 0 35,765 Town and Country Reno Ave at North Air Depot, Midwest City Office Depot, Big Lots, Westlake Hardware 100.0% 135,892 0 0 135,892 Oklahoma Total: # of Properties:2 171,657 0 0 171,657 Oregon Clackamas Square SE 82nd Avenue and SE Causey Avenue, Portland T.J. Maxx, Winco Foods + (O.B.O) 20.0% (1)(3) 14,828 59,311 62,600 136,739 OakGroveMarketCenter SE Mcloughlin Blvd & Oak Grove Ave Safeway + 100.0% 97,207 0 0 97,207 RaleighHillsPlaza SW Beaverton-Hillsdale Hwy and SW Scholls Ferry Road, Portland Walgreens, New Seasons Market + 20.0% (1)(3) 7,904 31,616 0 39,520 Oregon Total: # of Properties:3 119,939 90,927 62,600 273,466 South Carolina Fresh Market Shoppes 890 William Hilton Head Pkwy, Hilton Head The Fresh Market + 25.0% (1)(3) 21,530 64,590 0 86,120 South Carolina Total: # of Properties:1 21,530 64,590 0 86,120 Tennessee BartlettTowneCenter Bartlett Blvd. at Stage Rd., Bartlett Kroger +, Petco,Dollar Tree, Shoe Carnival 100.0% 179,364 0 0 179,364 Commons at DexterLake Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuel's Furniture and Interior 100.0% 166,958 0 0 166,958 Commons at DexterLake Phase II Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuel's Furniture and Interior 100.0% 61,538 0 0 61,538 Highland Square Summer at Highland, Memphis Walgreen’s 100.0% 14,490 0 0 14,490 Mendenhall Commons South Mendenahall Rd. and Sanderlin Avenue, Memphis Kroger + 100.0% 80,206 0 0 80,206 SummerCenter Summer Ave. at Waring Rd., Memphis Kroger +, Ross Dress for Less 100.0% 148,708 0 0 148,708 Tennessee Total: # of Properties:5 651,264 0 0 651,264 Texas BellPlaza 45th Ave. at Bell St., Amarillo United Supermarket +, Dollar Tree 100.0% 130,529 0 0 130,529 Coronado 34th St. at Wimberly Dr., Amarillo Blockbuster 100.0% 46,829 0 0 46,829 WolflinVillage Wolflin Ave. at Georgia St., Amarillo Boots 'N Jeans, Talbot’s, Office Depot 100.0% 193,284 0 0 193,284 Brodie Oaks South Lamar Blvd. at Loop 360, Austin Hobby Lobby (O.B.O.), Toys "R" Us (O.B.O.), Sun Harvest Foods +, Neiman Marcus Last Call 100.0% 226,910 0 109,032 335,942 Calder Calder at 24th St., Beaumont HarmonyScienceAcademy 100.0% 34,641 0 0 34,641 North ParkPlaza Eastex Fwy. at Dowlen, Beaumont Target (O.B.O.), Anna’s Linens, David’s Bridal, Toys “R” Us (O.B.O.) 50.0% (1)(3) 70,036 70,036 141,329 281,401 Phelan Phelan at 23rd St, Beaumont Kroger + (O.B.O.) 100.0% 12,000 0 0 12,000 Phelan West Phelan at 23rd St., Beaumont Kroger + (O.B.O.) 66.7% (1)(3) 15,552 7,779 58,890 82,221 Southgate Calder Ave. at 6th St., Beaumont Dollar General 100.0% 33,555 0 0 33,555 Westmont Dowlen at Phelan, Beaumont Talbot’s, Ashley Furniture 100.0% 98,071 0 0 98,071 Lone Star Pavilions Texas at Lincoln Ave., College Station Best Buy, Office Depot, Barnes & Noble 100.0% 106,907 0 0 106,907 MontgomeryPlaza Loop 336 West at I-45, Conroe Academy, Conn’s, Goody’s, 99 Cents Only, Petco, Anna's Linens 100.0% 296,837 0 0 296,837 Page 32 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total River Pointe I-45 at Loop 336, Conroe Kroger + (O.B.O), Incredible Pizza (O.B.O.) 100.0% 44,792 0 144,911 189,703 MoorePlaza S. Padre Island Dr. at Staples, Corpus Christi Office Depot, Marshall’s, H. E. B. + (O.B.O),Target (O.B.O.), Circuit City, Old Navy, Linen’s N Things, Hobby Lobby 100.0% 371,668 0 161,909 533,577 Portairs Ayers St. at Horne Rd., Corpus Christi CVS/pharmacy,Family Dollar, Beall’s 100.0% 118,233 0 0 118,233 OvertonParkPlaza SW Loop 820/Interstate 20 at South Hulen St., Ft.Worth Sports Authority, CircuitCity, PetsMart, Office Depot, T.J. Maxx, Albertsons +, Home Depot (O.B.O.), Anna’s Linens 100.0% 353,302 0 110,000 463,302 Southcliff I-20 at Grandbury Rd., Ft.Worth Jo-Ann’s Fabrics 100.0% 115,827 0 0 115,827 Broadway Broadway at 59th St., Galveston Big Lots, Family Dollar 100.0% 74,477 0 0 74,477 Food King Place 25th St. at Avenue P, Galveston Arlan’s + 100.0% 28,062 0 0 28,062 Galveston Place Central City Blvd. at 61st St., Galveston Randall’s +, Office Depot, Hastings, Palais Royal 100.0% 210,187 0 0 210,187 10/Federal I-10 at Federal Citi Trends, Palais Royal, Seller Bros. + 100.0% 132,472 0 0 132,472 Alabama-Shepherd S. Shepherd at W. Alabama Bookstop, PetsMart 100.0% 56,110 0 0 56,110 BayshorePlaza Spencer Hwy. at Burke Rd. Fitness Connections (O.B.O.) 100.0% 35,966 0 86,000 121,966 Bellaire Boulevard Bellaire at S. Rice Randall’s + 100.0% 35,081 0 0 35,081 Braeswood Square N. Braeswood at Chimney Rock Belden’s +, Walgreen’s 100.0% 103,336 0 0 103,336 Centre at Post Oak Westheimer at Post Oak Blvd. Marshall’s, Barnes & Noble, Old Navy, Grand Lux Café, Comp USA 100.0% 182,070 0 0 182,070 ChampionsVillage F.M. 1960 at Champions Forest Dr. Randall’s +, SteinMart, Palais Royal, Cost Plus, Barnes & Noble 100.0% 383,779 0 0 383,779 Crestview Bissonnet at Wilcrest Creative Connection 100.0% 8,970 0 0 8,970 Cullen Place Cullen at Reed C&R Beauty Supply 100.0% 7,316 0 0 7,316 CullenPlaza Cullen at Wilmington Fiesta +, Family Dollar, Beauty Empire 100.0% 84,517 0 0 84,517 Cypress Pointe F.M. 1960 at Cypress Station Kroger +, Office Max, Comp USA, Babies “R” Us 100.0% 190,704 0 96,660 287,364 Eastpark Mesa Rd. at Tidwell CVS/pharmacy, US Postal Service 100.0% 114,373 0 0 114,373 Edgebrook Edgebrook at Gulf Fwy. Fiesta +, Bank One, Family Dollar 100.0% 78,324 0 0 78,324 FiestaVillage Quitman at Fulton Fiesta + 100.0% 30,249 0 0 30,249 Fondren/West Airport Fondren at W. Airport Save-A-Lot + 100.0% 56,593 0 0 56,593 Glenbrook Square Telephone Road Kroger +, Blockbuster 100.0% 76,483 0 0 76,483 Griggs Road Griggs at Cullen Family Dollar, ModernCity, Citi Trends 100.0% 80,114 0 0 80,114 HarrisburgPlaza Harrisburg at Wayside Fallas Paredes 100.0% 93,438 0 0 93,438 HeightsPlaza 20th St. at Yale Kroger +, Walgreen’s 100.0% 71,777 0 0 71,777 Humblewood Shopping Plaza Eastex Fwy. at F.M. 1960 Kroger +,Conn’s, Walgreen’s 100.0% 178,837 0 99,000 277,837 I-45/Telephone Rd. Center I-45 at Maxwell Street Seller Bros. +, Dollar Tree, FAMSA, Falles Paredes 100.0% 172,609 0 0 172,609 IndependencePlaza Town East Blvd., Mesquite Babies “R” Us, Family Dollar 100.0% 179,182 0 0 179,182 JacintoCity Market at Baca Seller Bros. +, CVS/pharmacy 50.0% (1) 24,569 24,569 0 49,138 Lawndale Lawndale at 75th St. Family Dollar, 99 Cents Only 100.0% 51,393 0 0 51,393 Little YorkPlaza Little York at E. Hardy Seller Bros. +, Fallas Paredes 100.0% 117,353 0 0 117,353 Lyons Avenue Lyons at Shotwell Fiesta +, Fallas Paredes 100.0% 67,629 0 0 67,629 Market at Westchase Westheimer at Wilcrest Whole Foods Market + 100.0% 84,084 0 0 84,084 North Main Square Pecore at N. Main O’Reilly Autoparts 100.0% 18,515 0 0 18,515 North Oaks F.M. 1960 at Veterans Memorial T.J. Maxx, Ross Dress for Less, Staples, Big Lots, DSW, Half Price Books, Anna's Linens, Hobby Lobby, Mardels 100.0% 417,279 0 0 417,279 North Triangle I-45 at F.M. 1960 Steak & Ale, CiCi’s Pizza, James Coney Island 100.0% 16,060 0 0 16,060 NorthbrookCenter Northwest Fwy. at W. 34th Randall’s +, Office Depot, Citi Trends, Anna’s Linens, Dollar Tree 100.0% 172,479 0 0 172,479 Northway Northwest Fwy. at 34th Conn’s, Academy, Office Max 100.0% 217,136 0 0 217,136 Northwest Crossing N.W. Fwy. at Hollister Target (O.B.O.), Marshall’s, Babies “R” Us, Best Buy 75.0% (1)(3) 137,507 45,836 120,721 304,064 Oak Forest W. 43rd at Oak Forest Kroger +, Palais Royal, Dollar Tree 100.0% 147,674 0 0 147,674 Orchard Green Gulfton at Renwick Seller Bros. +, Family Dollar 100.0% 74,983 0 0 74,983 Randall's /Cypress Station F.M. 1960 at I-45 Randalls + 100.0% 138,974 0 0 138,974 Randall's /Kings Crossing Kingwood Dr. at Lake Houston Pkwy. Randall’s +, CVS/pharmacy 100.0% 127,525 0 0 127,525 Randall's /Norchester Grant at Jones Randall’s + 100.0% 107,200 0 0 107,200 Richmond Square Richmond Ave. at W. Loop 610 Best Buy (O.B.O.), Cost Plus 100.0% 35,623 0 58,247 93,870 River Oaks East W. Gray at Woodhead Kroger + 100.0% 71,265 0 0 71,265 River Oaks West W. Gray at S. Shepherd Talbot’s, JoS. A. Bank, Ann Taylor, Gap 100.0% 234,198 0 0 234,198 Page 33 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Sheldon Forest North North, I-10 at Sheldon Gerland’s +, Burke’s Outlet 100.0% 22,040 0 0 22,040 Sheldon Forest South North, I-10 at Sheldon Family Dollar 50.0% (1) 37,670 37,670 0 75,340 Shops at Three Corners S. Main at Old Spanish Trail Fiesta, Office Depot, MacFrugal, PetsMart, Ross Dress for Less, Anna’s Linens 70.0% (1) 176,498 75,642 0 252,140 Southgate W. Fuqua at Hiram Clark Food-A-Rama +, Palais Royal, CVS/pharmacy, Family Dollar 100.0% 125,440 0 0 125,440 SpringPlaza Hammerly at Campbell Seller Bros. +, Family Dollar 100.0% 56,166 0 0 56,166 Steeplechase Jones Rd. at F.M. 1960 Palais Royal, 99 Cents Only, Anna's Linens, Goodwill Industries 100.0% 194,551 0 99,950 294,501 Stella Link Stella Link at S. Braeswood Seller Bros.+, Spec’s Liquor Warehouse, Burke’s Outlet 100.0% 96,396 0 0 96,396 Studemont Studewood at E. 14th St Fiesta + 100.0% 28,466 0 0 28,466 Ten Blalock Square I-10 at Blalock Fiesta + 100.0% 97,217 0 0 97,217 Village Arcade University at Kirby Gap, Talbot’s, Baby Gap 100.0% 57,219 0 0 57,219 Village Arcade-Phase II University at Kirby Gap, Talbot’s, Baby Gap 100.0% 28,371 0 0 28,371 Village Arcade-Phase III University at Kirby Gap, Talbot’s, Baby Gap 100.0% 106,879 0 0 106,879 WestchaseCenter Westheimer at Wilcrest Ross Dress for Less, Randall’s +, Golfsmith, Palais Royal, Target (O.B.O.), Petco 100.0% 232,994 0 99,550 332,544 WesthillVillage Westheimer at Hillcroft Ross Dress for Less, Office Depot, 99 Cents Only, Anna’s Linens 100.0% 130,562 0 0 130,562 Killeen Marketplace 3200 E. Central Texas Expressway, Killeen Best Buy, Ross Dress for Less, Staples, Home Depot (O.B.O.) 100.0% 115,203 0 135,934 251,137 Cedar Bayou Bayou Rd., La Marque Dollar General 100.0% 14,873 0 30,688 45,561 NorthCreekPlaza Del Mar Blvd. at Hwy. I-35, Laredo Old Navy, Bed Bath & Beyond, Best Buy, Target (O.B.O.), H.E.B. + (O.B.O.), Marshall’s 100.0% 242,293 0 206,463 448,756 Plantation Centre Del Mar Blvd. at McPherson Rd., Laredo H.E.B. +, Blockbuster 100.0% 134,919 0 0 134,919 League CityPlaza I-45 at F.M. 518, League City Kroger +, Spec’s Liquor Warehouse 100.0% 126,990 0 0 126,990 CentralPlaza Loop 289 at Slide Rd., Lubbock Bed Bath & Beyond, Old Navy, Staples 100.0% 151,196 0 0 151,196 Town and Country 4th St. at University, Lubbock Hasting’s Records & Books 100.0% 30,743 0 0 30,743 AngelinaVillage Hwy. 59 at Loop 287, Lufkin Randall’s +, Kmart, Ashley Furniture 100.0% 256,940 0 0 256,940 Las TiendasPlaza Expressway 83 at McColl Rd., McAllen Target (O.B.O.), Mervyn’s (O.B.O.), Academy, Conn’s, Ross Dress for Less, Marshall’s, Office Depot 50.0% (1)(3) 143,968 143,968 242,132 530,067 Northcross N. 10th St. at Nolana Loop, McAllen Barnes & Noble 50.0% (1)(3) 38,196 38,196 0 76,391 OldNavyBuilding 1815 10th Street, McAllen Old Navy 50.0% (1)(3) 7,500 7,500 0 15,000 South 10th St. HEB S. 10th St. at Houston St., McAllen H. E. B. + 50.0% (1)(3) 51,851 51,851 0 103,702 CusterPark SWC Custer Road at Parker Road, Plano Kroger + (O.B.O), Dollar General 100.0% 115,484 0 65,084 180,568 Pitman Corners Custer Road at West 15th, Plano Albertsons +, Tuesday Morning 100.0% 192,283 0 0 192,283 Preston Shepard Place Preston Rd. at Park Blvd. SteinMart, Old Navy, Office Depot, Marshalls, Babies "R" Us, Borders 20.0% (1)(3) 72,667 290,670 0 363,337 Gillham Circle Gillham Circle at Thomas, Port Arthur Family Dollar 100.0% 33,134 0 0 33,134 Starr Plaza U.S. Hwy 83 at Bridge St., Rio Grande City H. E. B. +, Beall's, Dollar General 50.0% (1)(3) 88,406 88,406 0 176,812 Rockwall I-30 at Market Center Street, Rockwall Office Max, Petco, Pier 1 Imports, Ross Dress for Less, Old Navy, Linens ‘N Things, Michael’s 100.0% 209,051 0 0 209,051 Rose-Rich U.S. Hwy. 90A at Lane Dr., Rosenberg Family Dollar, Palais Royal 100.0% 103,385 0 0 103,385 LakePointeMarketCenter Dalrock Rd. at Lakeview Pkwy., Rowlett Tom Thumb + (O.B.O.), Walgreen’s (O.B.O.) 100.0% 42,860 0 81,176 124,036 BoswellTowneCenter Highway 287 at Bailey Boswell Rd., Saginaw Albertsons + (O.B.O) 100.0% 26,088 0 61,747 87,835 Fiesta Trails I-10 at DeZavala Rd., San Antonio H. E. B. + (O.B.O), Target (O.B.O.), Barnes & Noble, Regal Cinema, Marshall’s, Office Max, SteinMart, Petco, Anna’s Linens 100.0% 312,370 0 176,000 488,370 Oak ParkVillage Nacogdoches at New Braunfels, San Antonio H. E. B. + 100.0% 64,287 0 0 64,287 Parliament Square W. Ave. at Blanco, San Antonio Incredible Pizza, Bernina New HomeSewingCenter 100.0% 64,950 0 0 64,950 Parliament Square II W. Ave. at Blanco, San Antonio Incredible Pizza, Bernina New HomeSewingCenter 100.0% 54,541 0 0 54,541 Thousand Oaks Thousand Oaks Dr. at Jones Maltsberger Rd., San Antonio H. E. B. +, Beall’s, Tuesday Morning 100.0% 162,882 0 0 162,882 Valley View West Ave. at Blanco Rd., San Antonio Marshall’s, Blockbuster, Dollar Tree 100.0% 89,859 0 0 89,859 Market at TownCenter Town Center Blvd., SugarLand Old Navy, Home Goods, Marshall’s, Linens ‘N Things, DSW Shoe Warehouse, Ross Dress for Less, Lane Furniture 100.0% 375,820 0 0 375,820 New Boston Road New Boston at Summerhill, Texarkana Rehkopf’s Grocery +, Salvation Army 100.0% 97,000 0 0 97,000 Island Market Place 6th St. at 9th Ave., Texas City Food King + 100.0% 27,277 0 0 27,277 PalmerPlaza F.M. 1764 at 34th St., Texas City Randall’s +, Big Lots (O.B.O.), Dollar Tree 100.0% 96,526 0 99,980 196,506 Page 34 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Broadway S. Broadway at W. 9th St., Tyler SteinMart 100.0% 60,400 0 0 60,400 Crossroads I-10 at N. Main, Vidor Market Basket +, Beall’s, Baskin’s, Burke’s Outlet 100.0% 115,692 0 0 115,692 Texas Total: # of Properties:103 12,305,548 882,123 2,485,403 15,673,072 Utah Alpine ValleyCenter Main St. at State St., American Fork Super Target + (O.B.O.), Old Navy, Pier 1 Imports, Dollar Tree, Office Depot 33.3% (1)(3) 30,382 60,772 133,500 224,654 TaylorsvilleTownCenter West 4700 South at Redwood Rd., Taylorsville Albertsons + (O.B.O.),Rite Aid 100.0% 94,157 0 40,057 134,214 West JordanTownCenter West 7000 South at S. Redwood Rd., West Jordan Albertsons + , Office Depot, Target (O.B.O.), Petco, PartyCity 100.0% 182,099 0 122,800 304,899 Utah Total: # of Properties:3 306,638 60,772 296,357 663,767 Washington MukilteoSpeedwayCenter Mukilteo Speedway, Lincoln Way, and Highway 99, Lynnwood Food Emporium +, Bartell Drugs 20.0% (1)(3) 18,055 72,218 0 90,273 MeridianTownCenter Meridian Avenue East and 132nd Street East, Puyallup JoAnn's, Safeway + (O.B.O) 20.0% (1)(3) 15,533 62,133 65,346 143,012 SouthHillCenter 43rd Avenue Southwest and Meridian Street South, Puyallup Best Buy, Bed Bath & Beyond, Ross 20.0% (1)(3) 26,804 107,216 0 134,020 RainerSquarePlaza Rainer Avenue South and South Charleston Street, Seattle Safeway + 20.0% (1)(3) 21,485 85,938 0 107,423 Washington Total: # of Properties:4 81,877 327,505 65,346 474,728 Industrial Operating Properties California SiempreVivaBusinessPark Siempre Viva Rd. at Kerns St., San Diego Hitachi Transport, UPS Supply Chain Solutions, Inc., Bose Corp., NYK Logistics 20.0% (1)(3) 145,353 581,413 0 726,766 California Total: # of Properties:1 145,353 581,413 0 726,766 Florida LakelandIndustrialCenter I-4 at County Rd., Lakeland Rooms to Go, Amware Pallet Services, Publix, LaSalle Bristol 100.0% 600,000 0 0 600,000 LakelandInterestate Industrial Park I Interstate Drive and Kathleen Rd., Lakeland Carolina Logistics Services, Inc., Acuity Specialty Products Group, Inc., Sunrise Medical HHG, Inc. 100.0% 168,400 0 0 168,400 1801 Massaro 1801 Massaro Blvd., Tampa MiTek Industries, Inc. 100.0% 159,000 0 0 159,000 HopewellIndustrialCenter Old Hopewell Boulevard and U.S. Highway 301, Tampa Parts Depot, Inc., American Tire Distributors 100.0% 224,483 0 0 224,483 Tampa East Industrial Portfolio 1841 Massaro Blvd., Tampa General Electric, Hughes Supply, Interline Brands, GE Polymershapes 100.0% 512,923 0 0 512,923 Florida Total: # of Properties:5 1,664,806 0 0 1,664,806 Georgia AtlantaIndustrial Park Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.0% 120,200 0 0 120,200 AtlantaIndustrial Park II & VI Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.0% 382,100 0 0 382,100 Atlanta Industrial Parkway Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.0% 50,000 0 0 50,000 RiverviewDistribution Center Fulton Industrial Blvd. at Camp Creek Parkway CHEP USA 100.0% 265,200 0 0 265,200 Sears Logistics 3700 Southside Industrial Way, Atlanta Sears Logistics Services, Inc. 20.0% (1)(3) 80,511 322,043 0 402,554 Southpark 3075 Anvil Block Rd and SouthPark Blvd, Atlanta American Tire Distributors 100.0% 234,525 0 0 234,525 Southside Industrial Parkway Southside Industrial Pkwy at Jonesboro Rd., Atlanta Lowe Supply, Inc., Mission Produce, Masco Contractor Services 100.0% 72,000 0 0 72,000 Westlake 125 Camp Creek Parkway and Westlake Parkway, Atlanta Maxwell Chase Technologies, LLC, Nissei ASB Company, Berlin Packaging 100.0% 154,464 0 0 154,464 Page 35 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Kennesaw 75 3850-3900 Kennesaw Prkwy, Kennesaw Clorox Services Company, Builders Specialties, LLC 100.0% 178,467 0 0 178,467 6485 Crescent Drive I-85 at Jimmy Carter Blvd., Norcross Zurn, Pax Industries, Inc., Prime Choice Properties, Inc. 20.0% (1)(3) 72,092 288,368 0 360,460 Georgia Total: # of Properties:8 1,609,559 610,411 0 2,219,970 Tennessee Crowfarn Drive Warehouse Crowfarn Dr. at Getwell Rd., Memphis Diamond Comic Distributors, Inc, Acorn International 20.0% (1)(3) 31,770 127,079 0 158,849 OutlandBusinessCenter Outland Center Dr., Memphis Vistar Corporation, TricorBraun, Quest Communications Corporation, Kuehne & Nagel, Inc., Concentra 20.0% (1)(3) 82,028 328,110 0 410,138 Southpoint I & II Pleasant Hill Rd. at Shelby Dr., Memphis AF Services, Sunnywood Products, Inc., Constar 100.0% 570,940 0 0 570,940 Tennessee Total: # of Properties:3 684,738 455,189 0 1,139,927 Texas Midpoint I-20 Distribution Center New York Avenue and Arbrook Boulevard, Arlington DHL, INX International 100.0% 253,165 0 0 253,165 Randol Mill Place Randol Mill Road, Arlington American Institute of Intradermal Cosmetics, Becker-Parkin Dental Supply Company, Inc. 100.0% 54,639 0 0 54,639 Braker 2 BusinessCenter Kramer Ln. at Metric Blvd., Austin Home Team Pest Defense, MJC Electronics Corporation 100.0% 27,359 0 0 27,359 Corporate CenterPark I and II Putnam Dr. at Research Blvd., Austin Phoenix – Lamar Corp, Apria Healthcare, Inc., Walgreen Co. 100.0% 119,452 0 0 119,452 OakHillsIndustrial Park Industrial Oaks Blvd., Austin Terracon, Inc., Honeywell 100.0% 89,858 0 0 89,858 Rutland 10 BusinessCenter Metric Blvd. At Centimeter Circle, Austin Media Event Concepts,Inc., Technowood, Inc., Aramark, Liant Manufacturing 100.0% 54,000 0 0 54,000 Southpark A,B,C East St. Elmo Rd. at Woodward St., Austin HJV Associates, Inc., EZ Corp, Inc. 100.0% 78,276 0 0 78,276 SouthpointServiceCenter Burleson at Promontory Point Dr., Austin Browning Construction Co., Ltd., 100.0% 57,667 0 0 57,667 WellsBranch Corporate Center Wells Branch Pkwy., Austin RDA Promart, Allstate Insurance 100.0% 59,144 0 0 59,144 1625 Diplomat Drive SWC Diplomat Dr. at McDaniel Dr., Carrollton Rooftop Systems, Inc. 100.0% 106,140 0 0 106,140 MidwayBusinessCenter Midway at Boyington, Carrollton ProSource, Luxury of Leather 100.0% 141,246 0 0 141,246 MananaOfficeCenter I-35 at Manana, Dallas Omega Environmental Technologies, Dave & Busters, B&B Graphics Finishing Services 100.0% 223,128 0 0 223,128 NewkirkServiceCenter Newkirk near N.W. Hwy., Dallas Applied Industrial Technologies, AWC 100.0% 105,892 0 0 105,892 Northeast Crossing Office/Service Center East N.W. Hwy. at Shiloh, Dallas Capital Title, GarlandSurgeryCenter 100.0% 78,700 0 0 78,700 Northwest Crossing Office/Service Center N.W. Hwy. at Walton Walker, Dallas Corporate Care, Magnum Cable Corp. 100.0% 126,984 0 0 126,984 RedbirdDistributionCenter Joseph Hardin Drive, Dallas Consolidated Container Company; Texwood Industries, L.P. 100.0% 110,839 0 0 110,839 Regal DistributionCenter Leston Avenue, Dallas Parkland Health & Hosp System, BKM Total Office of Texas, L.P., Global Industries Southwest 100.0% 202,559 0 0 202,559 SpaceCenterIndustrial Park Pulaski St. at Irving Blvd., Dallas Weir’s Furniture Village, Inc., Facility Interiors, Inc. 100.0% 264,582 0 0 264,582 McGrawHillDistribution Center 420 E. Danieldale Rd, DeSoto McGraw Hill Companies, Inc. 100.0% 417,938 0 0 417,938 610 and 11th St. Warehouse Loop 610 at 11th St. IronMountain, Stone Container 20.0% (1)(3) 48,728 194,914 0 243,642 610 and 11th St. Warehouse Loop 610 at 11th St. Prefco Corp. 100.0% 104,975 0 0 104,975 610/288 BusinessPark Cannon Street Palmer Logistics 20.0% (1)(3) 59,085 236,341 0 295,426 Beltway 8 BusinessPark Beltway 8 at Petersham Dr. Terminix, Carrier Sales and Distribution, Odwalla, Inc. 100.0% 157,498 0 0 157,498 BlankenshipBuilding Kempwood Drive Classic Printers 100.0% 59,729 0 0 59,729 BrookhollowBusiness Center Dacoma at Directors Row Bristol Babcock, Surgeon's Management, Houston Digital Instruments 100.0% 133,553 0 0 133,553 Central Park Northwest VI Central Pkwy. at Dacoma Houston Metallurgical Lab, Inc., Trader Publishing 100.0% 175,348 0 0 175,348 Central Park Northwest VII Central Pkwy. at Dacoma Lucent Technologies, Inc., HoustonGraduateSchool of Theology 100.0% 103,602 0 0 103,602 ClaywoodIndustrial Park Clay at Hollister Academy, Ltd. 100.0% 390,141 0 0 390,141 Crosspoint Warehouse Crosspoint Foam Enterprises, LLC. 100.0% 72,505 0 0 72,505 Houston Cold Storage Warehouse 7080 Express Lane Houston Central Industries, Inc. 100.0% 128,752 0 0 128,752 JesterPlazaOfficeService Center West T.C. Jester Corporate Care of Houston, Milwaukee Electric Tool Corporation 100.0% 100,605 0 0 100,605 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services, Veritas 20.0% (1)(3) 43,898 175,591 0 219,489 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services 100.0% 113,218 0 0 113,218 Lathrop Warehouse Lathrop St. at Larimer St. United D.C., Inc. 20.0% (1)(3) 50,378 201,512 0 251,890 NavigationBusinessPark Navigation at N. York Packwell, Inc. 20.0% (1)(3) 47,664 190,657 0 238,321 Page 36 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Northway Park II Loop 610 East at Homestead Jet Lube, Inc. 20.0% (1)(3) 60,697 242,786 0 303,483 Railwood F Market at U.S. 90 Shell Oil Company 20.0% (1)(3) 60,000 240,000 0 300,000 RailwoodIndustrial Park Mesa at U.S. 90 SIG Southwest, Global Stainless Supply, Inc., Meridian IQ 100.0% 402,680 0 0 402,680 RailwoodIndustrial Park Mesa at U.S. 90 Bison Building Materials, Ltd., DSC Logistics 20.0% (1)(3) 99,531 398,125 0 497,656 SouthLoopBusinessPark S. Loop at Long Dr. Plastic Plus Awards, Lumber Liquidators 50.0% (1)(3) 46,225 46,225 0 92,450 SouthportBusinessPark 5 South Loop 610 International Surface Preparation Group, Inc., Sandvik, Inc. 100.0% 160,653 0 0 160,653 SouthwestPark II ServiceCenter Rockley Road Bioassay Laboratory, Inc. 100.0% 67,700 0 0 67,700 StonecrestBusiness Center Wilcrest at Fallstone Aztec Facility Services, Inc. 100.0% 110,641 0 0 110,641 Town & Country CommerceCenter I-10 at Beltway 8 Arizona Tile, Seitel 100.0% 206,000 0 0 206,000 West 10 Business Center II Wirt Rd. at I-10 Summers Group, Inc. 100.0% 82,658 0 0 82,658 WestLoopCommerce Center W. Loop N. at I-10 Inter-Tel Technologies 100.0% 34,256 0 0 34,256 West-10 Business Center Wirt Rd. at I-10 Aaron’s Office Furniture 100.0% 102,087 0 0 102,087 WestgateServiceCenter Park Row Drive at Whiteback Dr. Welltec, Inc.,Wood Group, 3M, Columbia Analytical 100.0% 119,786 0 0 119,786 FreeportCommerceCenter Sterling Street and Statesman Drive, Irving McGraw Hill Companies, Inc., TKS (U.S.A.), Inc., Air Tiger Express 100.0% 50,590 0 0 50,590 CentralPlanoBusiness Park Klein Rd. at Plano Pkwy., Plano CK Management, Inc., Minarik Corp. 100.0% 137,785 0 0 137,785 JupiterServiceCenter Jupiter near Plano Pkwy., Plano Interceramic Tile, Gemaire Distributors 100.0% 78,480 0 0 78,480 ShermanPlazaBusiness Park Sherman at Phillips, Richardson Leggett & Platt, Inc., The Volkswagen Store 100.0% 101,137 0 0 101,137 InterwestBusinessPark Alamo Downs Parkway, San Antonio All-American Sports, Gell Service Company, Inc., Goodman Manufacturing Company, L.P. 100.0% 219,245 0 0 219,245 IsomBusinessPark 919-981 Isom Road, San Antonio Gate Gourmet, Wells Fargo Bank 100.0% 175,200 0 0 175,200 O'Connor RoadBusinessPark O’Connor Road, San Antonio Ingersoll Rand , TD Industries 100.0% 150,091 0 0 150,091 FreeportBusiness Center 13215 N. Promenade Blvd., Stafford Fairfield Industries, Yokagawa, Gurwitch Industries 100.0% 251,385 0 0 251,385 Texas Total: # of Properties:51 7,078,074 1,926,151 0 9,004,225 Virginia Enterchange at Northlake A 11900-11998 North Lakeridge Parkway, Ashland Owens & Minor, VSE Corporation, FedEx Ground 100.0% 215,077 0 0 215,077 Enterchange at Northlake C North Lakeridge Parkway & Northlake Park Dr, Handleman Company, International Paper, Owens & Minor 20.0% (1)(3) 58,623 234,492 0 293,115 Ashland Enterchange at Meadowville 2101 Bermuda Hundred Dr, Chester Vacant 20.0% (1)(3) 45,362 181,447 0 226,809 Enterchange at Walthall A & B 1900-1998 Ruffin Mill Rd, Colonial Heights Mazda Motors of America, Inc.,Xymid LLC, Central National-Gottesman, Inc. 20.0% (1)(3) 121,356 485,424 0 606,780 Enterchange at Walthall C 1936-1962 Ruffin Mill Rd, Colonial Heights PSS World Medical, Hill Phoenix 20.0% (1)(3) 52,384 209,538 0 261,922 Enterchange at Walthall D 1700-1798 Ruffin Mill Rd, Colonial Heights Recall, The Sharper Image, Jim's Formal Wear 100.0% 171,222 0 0 171,222 Interport Business Center A 4800-4890 Eubank Road, Richmond Anderson News, LLC, HD Business LLC, Wyeth 20.0% (1)(3) 89,482 357,930 0 447,412 Interport Business Center B 4700-4790 Eubank Road, Richmond Mid South Building Supply, Inc., Alcoa, EGL Eagle Global Logistics, LP 20.0% (1)(3) 23,600 94,400 0 118,000 Interport Business Center C 5300-5390 Laburnum Ave, Richmond Sears Home Improvement Products, Inc., Ferguson 20.0% (1)(3) 10,977 43,908 0 54,885 Virginia Total: # of Properties:9 788,083 1,607,139 0 2,395,222 Other Operating Properties Arizona ArcadiaBiltmorePlaza Campbell Ave. at North 36th St., Phoenix Endurance Rehab, Weingarten Realty Regional Office 100.0% 13,879 0 0 13,879 Arizona Total: # of Properties:1 13,879 0 0 13,879 Texas 1919 North Loop West Hacket Drive at West Loop 610 North State of Texas, Weingarten Realty Regional Office 100.0% 132,978 0 0 132,978 CitadelPlaza Citadel Plaza Dr. Weingarten Realty Investors Corporate Office 100.0% 13,460 0 0 13,460 Texas Total: # of Properties:2 146,438 0 0 146,438 Total Operating Properties # of Properties: 383 49,346,418 10,109,014 9,372,460 68,827,889 Page 37 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total New Development Arizona Gladden Farms Lon Adams Rd at Tangerine Farms Rd 50.0% (1)(2) 5,842 5,842 108,000 119,685 Mohave Crossroads Bullhead Parkway at State Route 95, BullheadCity 100.0% (2) 104,870 0 197,360 302,230 Raintree Ranch Ray Road at Price Road, Chandler 100.0% (2) 128,106 0 0 128,106 The Shoppes at Parkwood Ranch Southern Avenue and Signal Butte Road, Mesa 100.0% (2) 69,300 0 0 69,300 Arizona Total: # of Properties: 4 308,118 5,842 305,360 619,321 California Jess Ranch Marketplace Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.0% (1)(2)(3) 90,950 90,950 93,696 275,595 Jess Ranch Phase III Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.0% (1)(2)(3) 35,750 35,750 0 71,500 California Total: # of Properties: 2 126,700 126,700 93,696 347,095 Colorado Buckingham Square Mississippi at Havana, Aurora 50.0% (1)(2) 0 0 142,500 142,500 River Point at Sheridan Highway 77 and Highway 88, Sheridan 50.0% (1)(2)(3) 26,819 26,819 327,000 380,638 Colorado Total: # of Properties:2 26,819 26,819 469,500 523,138 Florida Clermont Landing U.S. 27 & Steve's Road 55.0% (1)(2) 21,914 17,930 104,175 144,019 Colonial Landing East Colonial Dr. at Maguire Boulevard, Orlando 50.0% (1)(2) 131,634 131,634 0 263,267 Curry Ford Young Pines and Curry Ford Rd, Orange County 100.0% (2) 0 0 0 0 PalmCoastCenter State Road 100 & Belle Terre Parkway, PalmCoast 50.0% (1)(2) 61,835 61,835 179,476 303,146 Phillips Crossing Interstate 4 and Sand Lake Road, Orlando 100.0% (2) 91,350 0 0 91,350 Phillips Landing Turkey Lake Rd., Orlando 100.0% (2) 34,073 0 219,815 253,888 Florida Total: # of Properties: 6 340,806 211,399 503,466 1,055,670 Georgia SouthFultonTownCenter NWC South Fulton Parkway @ Hwy 92, Union City 50.0% (1)(2) 1,300 1,300 176,000 178,601 Georgia Total: # of Properties: 1 1,300 1,300 176,000 178,601 Nevada Decatur 215 Decatur at 215 50.0% (1)(2) 0 0 0 0 Nevada Total: # of Properties: 1 0 0 0 0 North Carolina Southern Pines U.S. 15-501 and Bruce Wood Rd, Southern Pines 100.0% (2) 0 0 0 0 SurfCity Crossing Highway 17 and Highway 210, SurfCity 100.0% (2) 48,756 0 0 48,756 WaterfordVillage US Hwy 17 & US Hwy 74/76, Leland 75.0% (1)(2) 39,586 13,195 0 52,781 North Carolina Total: # of Properties:3 88,342 13,195 0 101,537 Tennessee Ridgeway Trace Memphis 100.0% (2) 0 0 137,740 137,740 Tennessee Total: # of Properties: 1 0 0 137,740 137,740 Texas Gateway Station I-35W and McAlister Rd., Burleson 70.0% (1)(2) 21,000 9,000 0 30,000 Horne Street Market I-30 & Horne Street, Fort Worth 100.0% (2) 0 0 0 0 Page 38 Weingarten Realty Investors Property Listing at December 31, 2007 Gross Leasable Area Center Location Anchors WRI Owned % Foot Notes WRI Owned Joint Venture Share Owned by Other Total Market at Nolana Nolana Ave and 29th St., McAllen 50.0% (1)(2)(3) 9,215 9,215 203,818 222,248 Market at Sharyland Place U.S. Expressway 83 and Shary Road, Mission 50.0% (1)(2)(3) 45,706 45,706 0 91,411 North Sharyland Towne Crossing Shary Rd. at North Hwy. 83, Mission 50.0% (1)(2)(3) 0 0 0 0 NorthTownePlaza U.S. 77 and 83 at SHFM 802, Brownsville 75.0% (1)(2) 0 0 117,000 117,000 Sharyland Towne Crossing Shary Rd. at Hwy. 83, Mission 50.0% (1)(2)(3) 171,792 171,792 0 343,583 Stevens Ranch NEC SH 211 and Potranco Road, San Antonio 50.0% (1)(2) 0 0 0 0 Tomball Marketplace FM 2920 and Future 249, Tomball 100.0% (2) 0 0 85,000 85,000 Westover Square 151 and Ingram, San Antonio 66.7% (1)(2) 0 0 0 0 WestwoodCenter Culebra Road and Westwood Loop, San Antonio 100.0% (2) 5,000 0 0 5,000 Texas Total: # of Properties: 11 252,713 235,713 405,818 894,242 Washington Village at LibertyLake E. Country Vista Dr. at N. Liberty Rd., LibertyLake 50.0% (1)(2)(3) 0 0 132,874 132,874 Washington Total: # of Properties: 1 0 0 132,874 132,874 Total New Developments # of Properties:32 1,144,798 620,968 2,224,454 3,990,218 Unimproved Land Arizona Bullhead Parkway at State Route 95, Bullhead City 7,185 Arizona Total: 7,185 Louisiana 70th St. at Mansfield Rd., Shreveport 41,704 U.S. Highway 171 at Parish, DeRidder 462,000 Louisiana Total: 503,704 North Carolina Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh 576,000 U.S. Highway 1 at Caveness Farms Rd., Wake Forest 3,380,000 North Carolina Total: 3,956,000 Texas 9th Ave. at 25th St., Port Arthur 243,000 Bissonnet at Wilcrest 84,269 CitadelPlaza at 610 North Loop 137,000 East Orem 122,000 Highway 3 at Highway 1765, Texas City 201,000 Kirkwood at Dashwood Drive 322,000 Mesa Road at Tidwell 901,000 Northwest Freeway at Gessner 340,456 River Pointe Drive at Interstate 45, Conroe 118,483 Shaver at Southmore, Pasadena 17,000 West Little York at Interstate 45 161,000 West Loop North at Interstate 10 145,000 Rock Prairie Rd. at Hwy. 6, College Station 2,590,000 Leslie Rd. at Bandera Rd., Helotes 75,000 Texas Total: 5,457,568 Total Unimproved Land 9,924,457 Page 39
